DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Remarks
Claims 69-76, 78-99 and 101-181 are pending.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “input unit” in claim 95; “input unit” in claim 136; “output unit” in claim 136; “input unit” in claim 138; 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 69-76, 78-99 and 101-150 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Claims 69, 78, 95, 136 and 138 are directed to a “label” to “connect” or “associate” data to other data. The specification at paragraph [00136] discloses that “atom elements are often labeled via simple text and words” but it is not clear how this disclosure describes a connection or association. The other mentions of “label” in the specification (at paragraphs [00158], [00258] and [00397]) are also lacking from an enablement perspective. Dependent claims 70-76, 79-94, 96-99, 101-135, 137 and 139-150 are rejected based on their dependency on their respective parent claims.

Claims 78-94 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. As per claim 78, there is no mention of a “storage unit” in the specification. Claims 79-94 are rejected based on their dependency on claim 78.

Claims 95-99 and 101-122 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. As per claim 95, there is no mention of an “input unit” in the specification. Claims 96-99 and 101-118 are rejected based on their dependency on claim 95.

Claims 136-137 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. As per claim 136, there is no mention of an “input unit” or “output unit” in the specification. Claim 137 is rejected based its dependency on claim 136.

Claims 138-150 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. As per claim 138, there is no mention of an “input unit” in the specification. Claims 139-150 are rejected based on their dependency on claim 138.

Claim 148 is rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, because the claim purports to invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, but fails to recite a combination of elements as required by that statutory provision and thus cannot rely on the specification to provide the structure, material or acts to support the claimed function.  As such, the claim recites a function that has no limits and covers every conceivable means for achieving the stated function, while the specification discloses at most only those means known to the inventor.  Accordingly, the disclosure is not commensurate with the scope of the claim.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 78-94 and 176 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 78 recites the limitation “the at least one storage unit” in line 12.  There is insufficient antecedent basis for this limitation in the claim. Claims 79-94 are rejected based upon their dependency on claim 78.
 Claim 176 recites the limitation "the computer" in line 7.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 95-99, 101-122, 134-173 and 175 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claims disclose a system or apparatus but do not describe hardware which executes each of the claimed steps, which is required for a system claim to be statutory. See Digitech Image Techs. v. Electronics for Imaging, 758 F.3d 1344, 1348, 111 USPQ2d 1717, 1719 (Fed. Cir. 2014) ("For all categories except process claims, the eligible subject matter must exist in some physical or tangible form"); MPEP 2106.03(I). Accordingly, these claims are rejected as non-statutory for failing to disclose such hardware. It is noted that the claimed “processor” could be interpreted as a software and is not explicitly defined as directed to a hardware element.
	
Claim 69 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The limitation of generating a semantic atom of information, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “non-transitory computer-readable medium,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “non-transitory computer-readable medium” language, “generating” in the context of this claim encompasses the user manually generating or the concept performed in the mind of generating an atom. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – non-transitory computer-readable medium used for storing. The non-transitory computer-readable medium is recited at a high-level of generality (i.e., as a generic non-transitory computer-readable medium performing a generic computer function of storing information) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of non-transitory computer-readable medium for storing amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. In addition, the claimed “storing” steps (i.e. “storing first data”, “storing second data” and “storing third data”) are considered insignificant extra-solution activity of output and such activity does not amount to an inventive concept (see MPEP 2106.05(g)). The claim is not patent eligible.

Claims 70-76 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. These depend from independent claim 69 and do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claims are not patent eligible.

Claim 78 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites generating a knowledge set.
The limitations of generating a first semantic atom and generating a plurality of other semantic atoms different from the first semantic atom related to information related to various other reference start concepts, various other reference end concepts, and various other labels to connect the various other reference start concepts to the various other reference end concepts, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “non-transitory computer-readable medium,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “non-transitory computer-readable medium” language, “generating” in the context of this claim encompasses the user manually generating semantic atoms. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – non-transitory computer-readable medium used for storing. The non-transitory computer-readable medium is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using non-transitory computer-readable medium to perform storing amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. In addition, the claimed “storing” steps (i.e. “storing first data”, “storing second data”, “storing third data” and “storing the plurality of other semantic atoms”) are considered insignificant extra-solution activity of output and such activity does not amount to an inventive concept (see MPEP 2106.05(g)). The claim is not patent eligible.

Claims 79-94 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. These claims depend from independent claim 69 and do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claims are not patent eligible.

Claim 95 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites generate a first semantic atom comprising the first stored data, the second stored data, and the label connecting the first stored data to the second stored data.
The limitation of generate a first semantic atom comprising the first stored data, the second stored data, and the label connecting the first stored data to the second stored data, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “an input unit”, “a storage medium”, and “a processor”, nothing in the claim precludes the step from practically being performed in the mind. For example, but for the “a processor” language, “generating” in the context of this claim encompasses the user manually generating the claimed elements. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of “an input unit”, “a storage medium”, and “a processor” to perform the generating steps. These elements are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of generating) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the generating steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. In addition, the claimed “input” and “store” steps are considered insignificant extra-solution activity of data gathering and output and such activity does not amount to an inventive concept (see MPEP 2106.05(g)). The claim is not patent eligible.

Claims 96-99 and 101-122 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. These claims depend from independent claim 95 and do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claims are not patent eligible.

Claim 123 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites associating the at least one predetermined energy value to the knowledge set; assigning new energy values to at least a portion of the data with respect to the at least one predetermined energy value.
The limitation of associating the at least one predetermined energy value to the knowledge set; assigning new energy values to at least a portion of the data with respect to the at least one predetermined energy value, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “at least one storage medium,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “at least one storage medium” language, “associating” in the context of this claim encompasses the user manually associating the at least one predetermined energy value to the knowledge set. Similarly, the limitation of assigning new energy values to at least a portion of the data with respect to the at least one predetermined energy value, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, but for the “at least one storage medium” language, “assigning” in the context of this claim encompasses the user assigning new energy values to at least a portion of the data with respect to the at least one predetermined energy value. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – at least one storage medium. The at least one storage medium is recited at a high-level of generality (i.e., as a generic components of at least one storage medium performing a generic computer function of storing) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of at least one storage medium to perform steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. In addition, the claimed “receiving data”, “storing data”, and “outputting” steps are considered insignificant extra-solution activity of data gathering and output and such activity does not amount to an inventive concept (see MPEP 2106.05(g)).The claim is not patent eligible.

Claims 124-133 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. These claims depend from independent claim 123 and do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claims are not patent eligible.

Claim 134 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites associating the at least one predetermined energy value to the knowledge set; assigning new energy values to at least a portion of the data with respect to the at least one predetermined energy value.
The limitation of associating the at least one predetermined energy value to the knowledge set; assigning new energy values to at least a portion of the data with respect to the at least one predetermined energy value, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “an input interface”, “a processor”, “at least one storage medium”, and “an output interface” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “an input interface”, “a processor”, “at least one storage medium”, and “an output interface” language, “associating” in the context of this claim encompasses the user manually associating the at least one predetermined energy value to the knowledge set. Similarly, the limitation of assigning new energy values to at least a portion of the data with respect to the at least one predetermined energy value, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, but for the “an input interface”, “a processor”, “at least one storage medium”, and “an output interface” language, “assigning” in the context of this claim encompasses the user assigning new energy values to at least a portion of the data with respect to the at least one predetermined energy value. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements – “an input interface”, “a processor”, “at least one storage medium”, and “an output interface”. The “an input interface”, “a processor”, “at least one storage medium”, and “an output interface” are recited at a high-level of generality (i.e., as generic components performing generic computer functions) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of at least one storage medium to perform steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. In addition, the claimed “receive data”, “store the data”, and “output” steps are considered insignificant extra-solution activity of data gathering and output and such activity does not amount to an inventive concept (see MPEP 2106.05(g)).The claim is not patent eligible.

Claim 135 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. This claim depends from independent claim 134 and does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.

Claim 136 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites generate or operate upon a first semantic atom comprising the first stored data, the second stored data, and the label connecting the first stored data to the second stored data, to generate or operate upon a plurality of other semantic atoms different from the first semantic atom, based on information related to various other reference start concepts, various other reference end concepts, and various other labels to connect the various other reference start concepts to the various other reference end concepts, and to generate an output simulation using the first semantic atom and the plurality of other semantic atoms in response to at least one query input in the input unit.
The limitation of generate or operate upon a first semantic atom comprising the first stored data, the second stored data, and the label connecting the first stored data to the second stored data, to generate or operate upon a plurality of other semantic atoms different from the first semantic atom, based on information related to various other reference start concepts, various other reference end concepts, and various other labels to connect the various other reference start concepts to the various other reference end concepts, and to generate an output simulation using the first semantic atom and the plurality of other semantic atoms in response to at least one query input in the input unit, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “an input unit”, “a storage medium”, “a processor”, and “an output unit”, nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “an input unit”, “a storage medium”, “a processor”, and “an output unit” language, the “generate” steps in the context of this claim encompasses the user manually generating the claimed elements. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements – “an input unit”, “a storage medium”, “a processor”, and “an output unit” perform both the claimed steps. The “an input unit”, “a storage medium”, “a processor”, and “an output unit” in the claimed steps are recited at a high-level of generality (i.e., as a generic elements performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “an input unit”, “a storage medium”, “a processor”, and “an output unit” to perform the steps claimed amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. In addition, the claimed “receive” data, “store” data, and “output” result steps are considered insignificant extra-solution activity of data gathering and output and such activity does not amount to an inventive concept (see MPEP 2106.05(g)). The claim is not patent eligible.

Claim 137 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. This claim depends from independent claim 136 and does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.

Claim 138 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites execute at least one algorithm to provide an output related to the query based on the data related to the query.
The limitation of execute at least one algorithm to provide an output related to the query based on the data related to the query, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “an input unit”, “a storage medium”, and “a processor”, nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “an input unit”, “a storage medium” and “a processor” language, the “execute” step in the context of this claim encompasses the user manually executing the claimed elements. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements – “an input unit”, “a storage medium”, and “a processor”, perform both the claimed steps. The “an input unit”, “a storage medium”, and “a processor”, in the claimed steps are recited at a high-level of generality (i.e., as a generic elements performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “an input unit”, “a storage medium”, and “a processor”, to perform the steps claimed amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. In addition, the claimed “receive”, “store”, and “output” steps are considered insignificant extra-solution activity of data gathering and output and such activity does not amount to an inventive concept (see MPEP 2106.05(g)). The claim is not patent eligible.

Claims 139-147 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. These claims depend from independent claim 138 and do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claims are not patent eligible.

Claim 148 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites at least some of the information is embodied within at least one atom, wherein an atom is defined as an embodiment embodying individual elements of information in a medium wherein the amount of semantic content represented within each individual atom is sufficiently small to facilitate at least one of the group of nuanced context-aware cause-effect computer-based reasoning and the ability of the computer to reuse or reconfigure the at least one atom 'on-the-fly' as is useful in order to meet task demands in context.
The limitation of at least some of the information is embodied within at least one atom, wherein an atom is defined as an embodiment embodying individual elements of information in a medium wherein the amount of semantic content represented within each individual atom is sufficiently small to facilitate at least one of the group of nuanced context-aware cause-effect computer-based reasoning and the ability of the computer to reuse or reconfigure the at least one atom 'on-the-fly' as is useful in order to meet task demands in context, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “means for embodying information in a medium” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “means for embodying information in a medium” language, the context of this claim encompasses the user manually performing the claimed steps. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – means for embodying information in a medium to perform the claimed steps. The computer in the steps is recited at a high-level of generality (i.e., as a generic computer performing a generic computer functions) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of means for embodying information in a medium to perform the claimed steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

Claim 149 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites the decomposition of at least some of the information into at least one atom, wherein an atom is defined as an embodiment embodying individual elements of information in a medium wherein the amount of semantic content represented within each individual atom is sufficiently small to facilitate at least one of the group of nuanced context-aware cause-effect computer-based reasoning and the ability of the computer to reuse or reconfigure the at least one atom 'on-the-fly' as is useful in order to meet task demands in context.
The limitation of the decomposition of at least some of the information into at least one atom, wherein an atom is defined as an embodiment embodying individual elements of information in a medium wherein the amount of semantic content represented within each individual atom is sufficiently small to facilitate at least one of the group of nuanced context-aware cause-effect computer-based reasoning and the ability of the computer to reuse or reconfigure the at least one atom 'on-the-fly' as is useful in order to meet task demands in context, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “embodying information in a medium”, “computer-based” and “of the computer” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “embodying information in a medium”, “computer-based” and “of the computer” language, the context of this claim encompasses the user manually performing the claimed steps. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites the additional elements “embodying information in a medium”, “computer-based” and “of the computer” to perform the claimed steps. The computer in the steps is recited at a high-level of generality (i.e., as a generic computer performing a generic computer functions) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “embodying information in a medium”, “computer-based” and “of the computer” to perform the claimed steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

Claim 150 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites the creation of at least one atom, wherein an atom is defined as an embodiment embodying individual elements of information in a medium wherein the amount of semantic content represented within each individual atom is sufficiently small to facilitate at least one of the group of nuanced context-aware cause-effect computer-based reasoning and the ability of the computer to reuse or reconfigure the at least one atom 'on-the-fly' as is useful in order to meet task demands in context.
The limitation of the creation of at least one atom, wherein an atom is defined as an embodiment embodying individual elements of information in a medium wherein the amount of semantic content represented within each individual atom is sufficiently small to facilitate at least one of the group of nuanced context-aware cause-effect computer-based reasoning and the ability of the computer to reuse or reconfigure the at least one atom 'on-the-fly' as is useful in order to meet task demands in context, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “computer-based” and “of the computer” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “computer-based” and “of the computer” language, the context of this claim encompasses the user manually performing the claimed steps. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites the additional elements “computer-based” and “of the computer” to perform the claimed steps. The computer in the steps is recited at a high-level of generality (i.e., as a generic computer performing a generic computer functions) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “computer-based” and “of the computer” to perform the claimed steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

Claim 151 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites a reasoning substrate, and one or more reasoning procedures, wherein: the input information comprises at least one item selected from the group of data, knowledge, task information, and configuration information to configure a computer or to combine capabilities of the computer as required for at least one task to be performed; the reasoning substrate comprises some portion of the input information; and the one or more reasoning procedures comprise instructions executed on the processor involving at least one or more atoms within the reasoning substrate, wherein an atom is defined as an embodiment embodying individual elements of information in a medium wherein the amount of semantic content represented within each individual atom is sufficiently small to facilitate at least one of the group of nuanced context-aware cause-effect computer-based reasoning and the ability of the computer to reuse or reconfigure the at least one atom 'on-the-fly' as is useful in order to meet task demands in context.
The limitation of a reasoning substrate, and one or more reasoning procedures, wherein: the input information comprises at least one item selected from the group of data, knowledge, task information, and configuration information to configure a computer or to combine capabilities of the computer as required for at least one task to be performed; the reasoning substrate comprises some portion of the input information; and the one or more reasoning procedures comprise instructions executed on the processor involving at least one or more atoms within the reasoning substrate, wherein an atom is defined as an embodiment embodying individual elements of information in a medium wherein the amount of semantic content represented within each individual atom is sufficiently small to facilitate at least one of the group of nuanced context-aware cause-effect computer-based reasoning and the ability of the computer to reuse or reconfigure the at least one atom 'on-the-fly' as is useful in order to meet task demands in context, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “a processor”, nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “a processor” language, the steps in the context of this claim encompasses the user manually performing the claimed elements. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional element – “a processor”, perform the claimed steps. The “a processor”, in the claimed steps are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of “a processor”, to perform the steps claimed amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. In addition, the claimed “input” step is considered insignificant extra-solution activity of data gathering and such activity does not amount to an inventive concept (see MPEP 2106.05(g)). The claim is not patent eligible.

Claims 152-173 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. These claims depend from independent claim 151 and do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claims are not patent eligible.

Claim 174 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites receiving input information to form a reasoning substrate, wherein the input information comprises at least one of data, knowledge, and configuration information to configure a computer or to combine capabilities of the computer as required for at least one task to be performed; performing at least one computation involving atoms within the reasoning substrate, wherein an atom is defined as an embodiment embodying individual elements of information in a medium wherein the amount of semantic content represented within each individual atom is sufficiently small to facilitate at least one of the group of nuanced context-aware cause-effect computer-based reasoning and the ability of the computer to reuse or reconfigure the at least one atom 'on-the-fly' as is useful in order to meet task demands in context and; generating at least some part of the output information with reference to at least some part of the reasoning substrate.
The limitation of receiving input information to form a reasoning substrate, wherein the input information comprises at least one of data, knowledge, and configuration information to configure a computer or to combine capabilities of the computer as required for at least one task to be performed; performing at least one computation involving atoms within the reasoning substrate, wherein an atom is defined as an embodiment embodying individual elements of information in a medium wherein the amount of semantic content represented within each individual atom is sufficiently small to facilitate at least one of the group of nuanced context-aware cause-effect computer-based reasoning and the ability of the computer to reuse or reconfigure the at least one atom 'on-the-fly' as is useful in order to meet task demands in context and; generating at least some part of the output information with reference to at least some part of the reasoning substrate, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “a computer”, nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “a computer” language, the steps in the context of this claim encompasses the user manually performing the claimed elements. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional element – “a computer”, perform the claimed steps. The “a computer”, in the claimed steps are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of “a computer”, to perform the steps claimed amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. In addition, the claimed “receiving input” step is considered insignificant extra-solution activity of data gathering and such activity does not amount to an inventive concept (see MPEP 2106.05(g)). The claim is not patent eligible.

Claim 175 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. This claim depends from independent claim 174 and does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.

Claim 176 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites the atomic knowledge data comprises at least one atom; and an atom is defined as an embodiment embodying individual elements of information in a medium wherein the amount of semantic content represented within each individual atom is sufficiently small to facilitate at least one of the group of nuanced context-aware cause-effect computer-based reasoning and the ability of the computer to reuse or reconfigure the at least one atom 'on-the-fly' as is useful in order to meet task demands in context.
The limitation of the atomic knowledge data comprises at least one atom; and an atom is defined as an embodiment embodying individual elements of information in a medium wherein the amount of semantic content represented within each individual atom is sufficiently small to facilitate at least one of the group of nuanced context-aware cause-effect computer-based reasoning and the ability of the computer to reuse or reconfigure the at least one atom 'on-the-fly' as is useful in order to meet task demands in context, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “computer” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “computer” language, the context of this claim encompasses the user manually performing the claimed steps. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using a computer to perform the claimed steps. The computer in the steps is recited at a high-level of generality (i.e., as a generic computer performing a generic computer functions) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer to perform the claimed steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

Claim 177 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites representing information characterized in that the information that has been represented is capable of increasing at least one item selected from the group of semantic surface area, semantic availability, nuance, cross-domain semantic capabilities, and inference generating capacity (IGC).
The limitation of representing information characterized in that the information that has been represented is capable of increasing at least one item selected from the group of semantic surface area, semantic availability, nuance, cross-domain semantic capabilities, and inference generating capacity (IGC), as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “computer-implemented” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “computer-implemented” language, the context of this claim encompasses the user manually performing the claimed steps. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using computer-implemented to perform the claimed steps. The computer-implemented in the steps is recited at a high-level of generality (i.e., as a generic computer performing a generic computer functions) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer-implemented to perform the claimed steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

Claim 178 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites representing information characterized in that the information that has been represented is capable of enabling at least one item selected from the group of re-construal, reasoning at varied levels of analysis, proof, proof of proper operation, provably correct operation, transparency, transparent operation, explainability, explainable operation, cross-domain reasoning, representation of information of all types, embodying learnable information, resistance to bad information, source independence, verification, verifiability, reducing bias, avoiding bias, representing context, information fusion, information integration, context sensitivity, and the delaying of at least one item selected from the group of construal and reification until at least one time selected from the group of runtime, time when required, time of further reasoning, and time of later reasoning.
The limitation of representing information characterized in that the information that has been represented is capable of enabling at least one item selected from the group of re-construal, reasoning at varied levels of analysis, proof, proof of proper operation, provably correct operation, transparency, transparent operation, explainability, explainable operation, cross-domain reasoning, representation of information of all types, embodying learnable information, resistance to bad information, source independence, verification, verifiability, reducing bias, avoiding bias, representing context, information fusion, information integration, context sensitivity, and the delaying of at least one item selected from the group of construal and reification until at least one time selected from the group of runtime, time when required, time of further reasoning, and time of later reasoning, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “computer-implemented” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “computer-implemented” language, the context of this claim encompasses the user manually performing the claimed steps. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using computer-implemented to perform the claimed steps. The computer-implemented in the steps is recited at a high-level of generality (i.e., as a generic computer performing a generic computer functions) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer-implemented to perform the claimed steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

Claim 179 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites data representing one or more atoms, wherein an atom is defined as an embodiment embodying individual elements of information in a medium wherein the amount of semantic content represented within each individual atom is sufficiently small to facilitate at least one of the group of nuanced context-aware cause-effect computer-based reasoning and the ability of the computer to reuse or reconfigure the at least one atom 'on-the-fly' as is useful in order to meet task demands in context.
The limitation of data representing one or more atoms, wherein an atom is defined as an embodiment embodying individual elements of information in a medium wherein the amount of semantic content represented within each individual atom is sufficiently small to facilitate at least one of the group of nuanced context-aware cause-effect computer-based reasoning and the ability of the computer to reuse or reconfigure the at least one atom 'on-the-fly' as is useful in order to meet task demands in context, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “machine having a memory” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “machine having a memory” language, the context of this claim encompasses the user manually performing the claimed steps. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using a machine having a memory to perform the claimed steps. The computer in the steps is recited at a high-level of generality (i.e., as a generic computer performing a generic computer functions) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a machine having a memory to perform the claimed steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

Claim 180 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites operating upon one or more atoms, wherein an atom is defined as an embodiment embodying individual elements of information in a medium wherein the amount of semantic content represented within each individual atom is sufficiently small to facilitate at least one of the group of nuanced context-aware cause-effect computer-based reasoning and the ability of the computer to reuse or reconfigure the at least one atom 'on-the-fly' as is useful in order to meet task demands in context.
The limitation of operating upon one or more atoms, wherein an atom is defined as an embodiment embodying individual elements of information in a medium wherein the amount of semantic content represented within each individual atom is sufficiently small to facilitate at least one of the group of nuanced context-aware cause-effect computer-based reasoning and the ability of the computer to reuse or reconfigure the at least one atom 'on-the-fly' as is useful in order to meet task demands in context, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “machine having a memory” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “machine having a memory” language, the context of this claim encompasses the user manually performing the claimed steps. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using a machine having a memory to perform the claimed steps. The computer in the steps is recited at a high-level of generality (i.e., as a generic computer performing a generic computer functions) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a machine having a memory to perform the claimed steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

Claim 181 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites operating upon one or more atoms, wherein an atom is defined as an embodiment embodying individual elements of information in a medium wherein the amount of semantic content represented within each individual atom is sufficiently small to facilitate at least one of the group of nuanced context-aware cause-effect computer-based reasoning and the ability of the computer to reuse or reconfigure the at least one atom 'on-the-fly' as is useful in order to meet task demands in context.
The limitation of operating upon one or more atoms, wherein an atom is defined as an embodiment embodying individual elements of information in a medium wherein the amount of semantic content represented within each individual atom is sufficiently small to facilitate at least one of the group of nuanced context-aware cause-effect computer-based reasoning and the ability of the computer to reuse or reconfigure the at least one atom 'on-the-fly' as is useful in order to meet task demands in context, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “computer” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “computer” language, the context of this claim encompasses the user manually performing the claimed steps. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using a computer to perform the claimed steps. The computer in the steps is recited at a high-level of generality (i.e., as a generic computer performing a generic computer functions) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer to perform the claimed steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 177-178 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Olsher et al. (‘Olsher’ hereinafter) (OLSHER, DANIEL J. and TOH, HENG GUAN, Novel Methods for Energy-Based Cultural Modeling and Simulation: Why Eight Is Great in Chinese Culture, IEEE Symposium Series on Computational Intelligence, 2013, 1-8, IEEE, USA).

As per claim 177, Olsher teaches
A computer-implemented method comprising: representing information characterized in that the information that has been represented is capable of increasing at least one item selected from the group of semantic surface area, semantic availability, nuance, cross-domain semantic capabilities, and inference generating capacity (IGC). (see abstract and section I).

As per claim 178, Olsher teaches
A computer-implemented method comprising: representing information characterized in that the information that has been represented is capable of enabling at least one item selected from the group of re-construal, reasoning at varied levels of analysis, proof, proof of proper operation, provably correct operation, transparency, transparent operation, explainability, explainable operation, cross-domain reasoning, representation of information of all types, embodying learnable information, resistance to bad information, source independence, verification, verifiability, reducing bias, avoiding bias, representing context, information fusion, information integration, context sensitivity, and the delaying of at least one item selected from the group of construal and reification until at least one time selected from the group of runtime, time when required, time of further reasoning, and time of later reasoning. (see abstract and section I).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 69-76, 78-99, 101-117, 119-120 and 122 are rejected under 35 U.S.C. 103 as being unpatentable over Olsher et al. (‘Olsher’ hereinafter) (OLSHER, DANIEL J. and TOH, HENG GUAN, Novel Methods for Energy-Based Cultural Modeling and Simulation: Why Eight Is Great in Chinese Culture, IEEE Symposium Series on Computational Intelligence, 2013, 1-8, IEEE, USA) in view of Hadfield (Publication Number 20080288516).

As per claim 69, Olsher teaches
A method of generating a semantic atom of information […], the method comprising: (see abstract)
[…] first data regarding a reference start concept […]; (simple elements or concepts in culture network, section III, page 75, left column; see figure 1, where reference start concept could be node in graph that is directed to another node)
[…] second data regarding a reference end concept […]; (simple elements or concepts in culture network, section III, page 75, left column; see figure 1, where reference end concept could be node in graph that is directed from another node)
and […] third data regarding a label to connect the first stored data to the second stored data […]. (edge label, section III, page 75, left column; see also sample cultural network, figure 1; see also section IX,A., pages 78-80)
Olsher does not explicitly indicate “in a non-transitory computer-readable medium”, “storing […] in a least one storage medium”, “storing […] in the at least one storage medium”, “storing […] in the at least one storage medium”.
However, Hadfield discloses “in a non-transitory computer-readable medium”, “storing […] in a least one storage medium”, “storing […] in the at least one storage medium”, “storing […] in the at least one storage medium” (store concepts and relationships, paragraph [0042]; encoded on computer-readable media, paragraphs [0012],[0114]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Olsher and Hadfield because using the steps claimed would have given those skilled in the art the tools to improve the invention by being able to store and retrieve concepts for so that future search requests can be made for the data (see Hadfield, paragraphs [0003]-[0008]). This gives the user the advantage of storage so that recreation of all data so that it is not necessary in the future.

As per claim 70, Olsher teaches
the label is directed to at least one of facilitating, modifying, adjusting, changing, elucidating, and suppressing a flow of information between the reference start concept and the reference end concept. (section IX.A., pages 78-79, where energy flows between nodes in graph and edges in graph indicate flows such as “propel: pos100” in figure 1)

As per claim 71, Olsher teaches
the label is directed to an interaction between the reference start concept and the reference end concept. (section IX.A., pages 78-79, where energy flows between nodes in graph and edges in graph indicate flows such as “propel: pos100” in figure 1 and indicates interaction of energy flow)

As per claim 72, Olsher teaches
the label is at least one of a function, a correlation, a connection, a semantic component, a causal nexus, a semantic primitive, and an association between the reference start concept and the reference end concept. (section IX.A., pages 78-79, where “propel: pos100” in figure 1 and indicates interaction of energy flow that can be considered function)

As per claim 73, Olsher teaches
the function alters at least one of a magnitude, a valence, a property, a description, a color, a weight, a brightness, a distinction, a belief, an emotion, a strength, a durability, an evaluation, an appraisal, a level of emotional engagement, an expectation, a goal, a classification, a viewpoint, an association, an attribution, a time duration, and a semantic component associated with the semantic atom. (magnitude, valiance of energy associated with simple elements, section III, page 75, left column; section IX.A., pages 78-79, where energy flow described in reference to figure 1 and indicates altering magnitude of energy)

As per claim 74, Olsher teaches
the function does not alter at least one of a magnitude, a valence, a property, a description, a color, a weight, a brightness, a distinction, a belief, an emotion, a strength, a durability, an evaluation, an appraisal, a level of emotional engagement, an expectation, a goal, a classification, a viewpoint, an association, an attribution, a time duration, and a semantic component associated with the semantic atom. (section IX.A., pages 78-79, where energy flow described in reference to figure 1 and indicates altering magnitude of energy and not another of the items listed)

As per claim 75,
Olsher does not explicitly indicate “the at least one storage medium comprises at least one of a hard disk drive, a solid state drive, a flash memory, a random access memory, a database, a network, and a cloud storage medium”.
However, Hadfield discloses “the at least one storage medium comprises at least one of a hard disk drive, a solid state drive, a flash memory, a random access memory, a database, a network, and a cloud storage medium” (paragraphs [0114],[0119]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Olsher and Hadfield because using the steps claimed would have given those skilled in the art the tools to improve the invention by being able to store and retrieve concepts for so that future search requests can be made for the data (see Hadfield, paragraphs [0003]-[0008]). This gives the user the advantage of storage so that recreation of all data so that it is not necessary in the future.

As per claim 76, Olsher teaches
the reference start concept is equivalent to the reference end concept. (simple elements or concepts in culture network, section III, page 75, left column, and concepts could be considered equivalent)

As per claim 78, Olsher teaches
A method of generating a knowledge set […], the method comprising: (see abstract)
generating a first semantic atom, the generation comprising: […] first data regarding a reference start concept […], (simple elements or concepts in culture network, section III, page 75, left column; see figure 1, where reference start concept could be node in graph that is directed to another node)
[…] second data regarding a reference end concept […], (simple elements or concepts in culture network, section III, page 75, left column; see figure 1, where reference end concept could be node in graph that is directed from another node)
and […] third data regarding a label to connect the first stored data to the second stored data […]; (edge label, section III, page 75, left column)
generating a plurality of other semantic atoms different from the first semantic atom related to information related to various other reference start concepts, various other reference end concepts, and various other labels to connect the various other reference start concepts to the various other reference end concepts; and […] the plurality of other semantic atoms […] (section IX.A., pages 78-79, where connections between nodes in graph and edges in graph read on various other reference start and end concepts as shown in figure 1; edge labels, section III, page 75, left column; see also sample cultural network, figure 1; see also section IX,A., pages 78-80).
Olsher does not explicitly indicate “in a non-transitory computer- readable medium”, “storing […] in at least one storage medium”, “storing […] in the at least one storage medium”, “storing […] in the at least one storage medium”, “storing […] in the at least one storage unit”.
However, Hadfield discloses “in a non-transitory computer- readable medium”, “storing […] in at least one storage medium”, “storing […] in the at least one storage medium”, “storing […] in the at least one storage medium”, “storing […] in the at least one storage unit” (store concepts and relationships, paragraph [0042]; encoded on computer-readable media, paragraphs [0012],[0114]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Olsher and Hadfield because using the steps claimed would have given those skilled in the art the tools to improve the invention by being able to store and retrieve concepts for so that future search requests can be made for the data (see Hadfield, paragraphs [0003]-[0008]). This gives the user the advantage of storage so that recreation of all data so that it is not necessary in the future.

As per claim 79, Olsher teaches
at least one of the first semantic atom and the plurality of other semantic atoms are associated with at least one of a magnitude, a valence, a property, a description, a color, a weight, a brightness, a distinction, a belief, an emotion, a strength, a durability, an evaluation, an appraisal, a level of emotional engagement, an expectation, a goal, a classification, a viewpoint, an association, an attribution, a time duration, and a semantic component. (magnitude, valiance of energy associated with simple elements, section III, page 75, left column)

As per claim 80, Olsher teaches
at least one of the first semantic atom and the plurality of other semantic atoms is generated with at least one of a magnitude, a valence, a property, a description, a color, a weight, a brightness, a distinction, a belief, an emotion, a strength, a durability, an evaluation, an appraisal, a level of emotional engagement, an expectation, a goal, a classification, a viewpoint, an association, an attribution, a time duration, and a semantic component. (magnitude, valence of energy associated with simple elements, section III, page 75, left column)

As per claim 81, Olsher teaches
at least one of a magnitude, a valence, a property, a description, a color, a weight, a brightness, a distinction, a belief, an emotion, a strength, a durability, an evaluation, an appraisal, a level of emotional engagement, an expectation, a goal, a classification, a viewpoint, an association, an attribution, a time duration, and a semantic component is transformed with respect to the at least one of the first semantic atom and the plurality of other semantic atoms. (magnitude, valence of energy associated with simple elements, section III, page 75, left column; energy flows of less magnitude overwhelmed, section V.I., page 77, right column; see also magnitudes and valences add together, section V.G., page 77, right column)

As per claim 82, Olsher teaches
to perform the transformation, a function combines at least one of the magnitude, the valence, the property, the description, the color, the weight, the brightness, the distinction, the belief, the emotion, the strength, the durability, the evaluation, the appraisal, the level of emotional engagement, the expectation, the goal, the classification, viewpoint, the association, the attribution, the time duration, and the semantic component with at least one other of the magnitude, the valence, the property, the description, the color, the weight, the brightness, the distinction, the belief, the emotion, the strength, the durability, the evaluation, the appraisal, the level of emotional engagement, the expectation, the goal, the classification, viewpoint, the association, the attribution, the time duration, and the semantic component. (magnitude, valence of energy associated with simple elements, section III, page 75, left column; energy flows of less magnitude overwhelmed, section V.I., page 77, right column; see also magnitudes and valences of entering energies add together, section V.G., page 77, right column)

As per claim 83, Olsher teaches
the combination occurs in response to energy being applied to the at least one of the first semantic atom and the plurality of other semantic atoms. (magnitude, valence of energy associated with simple elements, section III, page 75, left column; energy flows of less magnitude overwhelmed, section V.I., page 77, right column; see also magnitudes and valences of entering energies add together, section V.G., page 77, right column)

As per claim 84, Olsher teaches
the energy is movable information comprising at least one aspect, which flows through the knowledge set in at least one of a first direction and a second direction. (pathways by which energy pushed in specific directions, section V.C., page 76, left column).

As per claim 85, Olsher teaches
the at least one aspect is at least one of a magnitude, a valence, a property, a description, a color, a weight, a brightness, a distinction, a belief, an emotion, a strength, a durability, an evaluation, an appraisal, a level of emotional engagement, an expectation, a goal, a classification, a viewpoint, an association, an attribution, a time duration, and a semantic component. (magnitude, valence of energy associated with simple elements, section III, page 75, left column)

As per claim 86, Olsher teaches
at least one of the first semantic atom and the plurality of other semantic atoms lack at least one of a magnitude and valence. (section IX.A., pages 78-79, where energy flow described in reference to figure 1 and indicates altering magnitude and valence of energy and not another of the items listed)

As per claim 87, Olsher teaches
the at least one of the first semantic atom and the plurality of other semantic atoms receive at least one of the magnitude and valence. (magnitude, valiance of energy associated with simple elements, section III, page 75, left column).

As per claim 88, Olsher teaches
the at least one of the received magnitude and valence is transformed with respect to the at least one of the first semantic atom and the plurality of other semantic atoms. (magnitude, valiance of energy associated with simple elements, section III, page 75, left column; section IX.A., pages 78-79, where energy flow described in reference to figure 1 and indicates altering magnitude of energy)

As per claim 89, Olsher teaches
to perform the transformation, a function combines at least one of the received magnitude and valence with at least one other magnitude and valence. (magnitude, valiance of energy associated with simple elements, section III, page 75, left column; section V.G., page 77, right column, where various magnitudes and valences of the entering energies normally add together)

As per claim 90, Olsher teaches
the combination occurs in response to energy being applied to the at least one of the first semantic atom and the plurality of other semantic atoms. (section V.G., page 77, right column, where various magnitudes and valences of the entering energies normally add together)

As per claim 91, Olsher teaches
the energy is movable information comprising at least one aspect, which flows through the knowledge set. (section IX.A., pages 78-79, where energy flows between nodes in graph and edges in graph indicate flows such as “propel: pos100” in figure 1 and indicates interaction of energy flow)

As per claim 92, Olsher teaches
the energy is movable in at least one of a first direction and a second direction. (pathways by which energy pushed in specific directions, section V.C., page 76, left column).

As per claim 93, Olsher teaches
the at least one aspect is at least one of a magnitude, a valence, a property, a description, a color, a weight, a brightness, a distinction, a belief, an emotion, a strength, a durability, an evaluation, an appraisal, a level of emotional engagement, an expectation, a goal, a classification, a viewpoint, an association, an attribution, a time duration, and a semantic component. (magnitude, valence of energy associated with simple elements, section III, page 75, left column)

As per claim 94, Olsher teaches
the knowledge set is generated by at least one of data acquisition from at least one Internet source, data acquisition from at least one third party source, input of data acquired during an interview of a subject, input of data acquired from a questionnaire, automated data input, analysis of data from at least one third party source, analysis of data from the knowledge set, and concept correlation within the knowledge set. (simulation data, section IX.A., page 81, left column)

As per claim 95, Olsher teaches
A system, comprising: (see abstract)
[…] first data regarding a reference start concept, second data regarding a reference end concept, (simple elements or concepts in culture network, section III, page 75, left column; see figure 1, where reference start concept and end concept could be nodes in graph that is directed between nodes)
and third data regarding a label to connect the first stored data to the second stored data; (edge label, section III, page 75, left column)
[…] the first data, the second data, and the third data; […] generate a first semantic atom comprising the first stored data, the second stored data, and the label connecting the first stored data to the second stored data. (conceptual connections between simple elements, section III, page 75, left column; see also sample cultural network, figure 1; see also section IX,A., pages 78-80)
Olsher does not explicitly indicate “an input unit to input”, “a storage medium to store”, “and a processor to”.
However, Hadfield discloses “an input unit to input” (paragraph [0121]), “a storage medium to store” (store concepts and relationships, paragraph [0042]; encoded on computer-readable media, paragraphs [0012],[0114]), “and a processor to” (paragraph [0115]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Olsher and Hadfield because using the steps claimed would have given those skilled in the art the tools to improve the invention by being able to store and retrieve concepts for so that future search requests can be made for the data (see Hadfield, paragraphs [0003]-[0008]). This gives the user the advantage of storage so that recreation of all data so that it is not necessary in the future.

As per claim 96, Olsher teaches
the first data, the second data, and the third data are input by at least one of a user, the system, and an automated input from a third party source. (simulation data, section IX.A., page 81, left column)

As per claim 97, Olsher teaches
the processor generates a plurality of other semantic atoms different from the first semantic atom, based on information related to various other reference start concepts, various other reference end concepts, and various other labels to connect the various other reference start concepts to the various other reference end concepts.

As per claim 98, Olsher teaches
the first semantic atom and the plurality of other semantic atoms are stored in the storage medium as a knowledge set. (set of nodes that include minimal set of core concepts, section V.A., page 75, right column)

As per claim 99, Olsher teaches
the first semantic atom is related to a first subset of information, and at least one of the plurality of other semantic atoms is related to a second subset of information. (core concepts describing cultural domains and connections between the concepts, section V.A., page 75, right column)

As per claim 101, Olsher teaches
the first subset of information is related to the second subset of information. (simple elements or concepts in culture network, section III, page 75, left column, and concepts could be considered related)

As per claim 102, Olsher teaches
a first semantic atom within the knowledge set combines with a second semantic atom within the knowledge set based on at least one of respective magnitudes and valences. (combine two concepts and valences, section V.C., page 76)

As per claim 103, Olsher teaches
the combination occurs in response to a simulation or query. (simulations, section III.B., page 75, left column; see also section V.A, page 75, right column, and section V.F&G, page 77)

As per claim 104, Olsher teaches
the processor introduces an energy into the knowledge set, such that the energy flows in a predetermined direction through the first semantic atom (pathways by which energy pushed in specific directions, section V.C., page 76, left column).
and at least a portion of the plurality of other semantic atoms in response to at least one of a query and a simulation. (simulations, section III.B., page 75, left column; see also section V.A, page 75, right column, and section V.F&G, page 77)

As per claim 105, Olsher teaches
the energy is movable information comprising at least one aspect, such that the energy is movable in at least one of a first direction and a second direction. (pathways by which energy pushed in specific directions, section V.C., page 76, left column).

As per claim 106, Olsher teaches
the at least one aspect is at least one of a magnitude, a valence, a property, a description, a color, a weight, a brightness, a distinction, a belief, an emotion, a strength, a durability, an evaluation, an appraisal, a level of emotional engagement, an expectation, a goal, a classification, a viewpoint, an association, an attribution, a time duration, and a semantic component. (magnitude, valence of energy associated with simple elements, section III, page 75, left column)

As per claim 107, Olsher teaches
the first semantic atom and the plurality of the other semantic atoms are related to at least one of human beliefs, feelings, emotions, religion, thoughts, needs, goals, wants, psychological functioning, business processes, products, destinations, restaurants, attractions, other travel and business-related topics, political policies, and general objects, and general systems. (culture/worldview networks, section V.A&B., page 75, right column)

As per claim 108, Olsher teaches
the knowledge set represents a knowledge model comprising at least one of a domain model, a cultural model, a psychological model, a customer model, a customer intelligence model, a topic model, an area model, a political model, a political personage model, a government needs model, a goal model, a belief model, a worldview model, a business model, a product model, information model, and a market model. (cultural modeling, section III.A., page 75, left column)

As per claim 109, Olsher teaches
the knowledge set is generated by at least one of data acquisition from at least one Internet source, data acquisition from at least one third party source, input of data acquired during an interview of a subject, input of data acquired from a questionnaire, automated data input, analysis of data from at least one third party source, analysis of data from the knowledge set, and concept correlation within the knowledge set. (simulation data, section IX.A., page 81, left column)

As per claim 110, Olsher teaches
applying the first semantic atom and the plurality of other semantic atoms to a first query produces a first result different from a second result of a second query applying the first semantic atom and the plurality of other semantic atoms. (scenarios, simulations and results, section IX.A&B, pages 78-81)

As per claim 111, Olsher teaches
the first result is produced by a first algorithm and the second result is produced by a second algorithm. (predictions, section III.B., page 75, where it is noted that the algorithms may be the same)

As per claim 112, Olsher teaches
at least one of the first algorithm and the second algorithm is directed to at least one of Statistical analysis, Machine Learning, Mathematical analysis, Spatial analysis, Parsing, Classification, Neural Networks, Cryptographic analysis, Medical analysis, Constraint satisfaction, Geospatial analysis, Cloud computation, Graph analysis, Matching, Planning, Topographical analysis, Semantic analysis, Explanation, Explanatory Analysis, Government analysis, Logic analysis, Prediction, Predictive Analysis, Knowledge analysis, Search, Optimization, Reasoning, Scheduling, Recommendation, Algebraic analysis, Linguistic analysis, Psychological analysis, Warfare analysis, Military analysis, Intelligence analysis, Graphical analysis, Programming analysis, Software analysis, Signal analysis, Engineering analysis, Database analysis, Networking analysis, Operating system analysis, Scientific analysis, Team analysis, and Astronomical analysis. (predictions, section III.B., page 75)

As per claim 113, Olsher teaches
the first semantic atom and the plurality of other semantic atoms are connected together and stored in a knowledge set. (simulation data, section IX, left column, page 81)

As per claim 114, Olsher teaches
the first query causes first energy to flow through the first semantic atom and the plurality of other semantic atoms in a first direction, and the second query causes second energy to flow through the first semantic atom and the plurality of other semantic atoms in a second direction. (scenarios, simulations and results, section IX.A&B, pages 78-81; pathways by which energy pushed in specific directions, section V.C., page 76, left column)

As per claim 115, Olsher teaches
at least one of the first energy and the second energy do not flow through each of the first semantic atom and the plurality of other atoms. (energy must never reach concepts such as selfishness, section V.B., page 75, right column).

As per claim 116, Olsher teaches
the first semantic atom and the plurality of other semantic atoms are reusable to answer a plurality of different queries or to run a plurality of different simulations. (scenarios, simulations and results, section IX.A&B, pages 78-81)

As per claim 117, Olsher teaches
a first of the plurality of different queries is directed to a first semantic domain and a second of the plurality of different queries is directed to a second semantic domain. (modeling given domains, section III, page 75, left column; scenarios, simulations and results, section IX.A&B, pages 78-81)

As per claim 119, Olsher teaches
the third data of the first semantic atom is associated with a function that transforms at least one of a magnitude, a valence, a property, a description, a color, a weight, a brightness, a distinction, a belief, an emotion, a strength, a durability, an evaluation, an appraisal, a level of emotional engagement, an expectation, a goal, a classification, a viewpoint, an association, an attribution, a time duration, and a semantic component of the first semantic atom based on the first semantic atom's inclusion to answer a query. (magnitude, valence of energy associated with simple elements, section III, page 75, left column)

As per claim 120, Olsher teaches
the first semantic atom has at least one of a plurality of meanings, interpretations, contexts, and applications, which are dynamic in response to various queries imposed on the first semantic atom. (concepts and simple elements, section III, page 75, left column)

As per claim 122, Olsher teaches
the various queries include at least one of a task, problem, participant, goal, need, requirement, desired outcome, desired change, and desired state of the world/state of affairs. (scenarios, simulations and results, section IX.A&B, pages 78-81)


Claim 118 is rejected under 35 U.S.C. 103 as being unpatentable over Olsher et al. (‘Olsher’ hereinafter) (OLSHER, DANIEL J. and TOH, HENG GUAN, Novel Methods for Energy-Based Cultural Modeling and Simulation: Why Eight Is Great in Chinese Culture, IEEE Symposium Series on Computational Intelligence, 2013, 1-8, IEEE, USA) in view of Hadfield (Publication Number 20080288516) and further in view of Dhamdhere et al. (‘Dhamdhere’ hereinafter) (Patent Number 9104750).

As per claim 118,
Neither Olsher nor Hadfield explicitly indicate “the processor merges the first semantic domain and the second semantic domain to allow the first semantic atom and the plurality of other semantic atoms to answer the first query and the second query in view of each other”.
However, Dhamdhere discloses “the processor merges the first semantic domain and the second semantic domain to allow the first semantic atom and the plurality of other semantic atoms to answer the first query and the second query in view of each other” (combining concepts for query term substitution, column 10, lines 50-60; where combining concepts reads on merging domains and query term substitution from other queries would allow queries to be answered in view of one another).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Olsher, Hadfield and Dhamdhere because using the steps claimed would have given those skilled in the art the tools to improve the invention by allowing searches to effectively learn from other queries and contexts (see Dhamdhere, column 3, lines 10-28). This gives the user the advantage of being able to explore search results from different contexts to provide more meaningful results.


Claim 121 is rejected under 35 U.S.C. 103 as being unpatentable over Olsher et al. (‘Olsher’ hereinafter) (OLSHER, DANIEL J. and TOH, HENG GUAN, Novel Methods for Energy-Based Cultural Modeling and Simulation: Why Eight Is Great in Chinese Culture, IEEE Symposium Series on Computational Intelligence, 2013, 1-8, IEEE, USA) in view of Hadfield (Publication Number 20080288516) and further in view of Bailey et al. (‘Bailey’ hereinafter) (Publication Number 20060230022).

As per claim 121,
Neither Olsher nor Hadfield explicitly indicate “syntax of a query alters the at least of the plurality of meanings, interpretations, contexts, and applications of the first semantic atom”.
However, Bailey discloses “syntax of a query alters the at least of the plurality of meanings, interpretations, contexts, and applications of the first semantic atom” (add syntax that changes the meaning of a query, paragraph [0053]; note that Olsher teaches first semantic atom as shown previously).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Olsher, Hadfield and Bailey because using the steps claimed would have given those skilled in the art the tools to improve the invention by being able to add query revisions that broaden the query to identify more desired results (Bailey, paragraphs [0013]-[0016]). This gives the user the advantage of faster and easier identification of intended results.


Claims 123-135 are rejected under 35 U.S.C. 103 as being unpatentable over Olsher (‘Olsher2’ hereinafter) (OLSHER, DANIEL J., Cognitive/AI Peacekeeping Decision Support Models, IEEE 2013 Global Humanitarian Technology Conference, 2013, 137-143, IEEE, USA) in view of Hadfield (Publication Number 20080288516).

As per claim 123, Olsher2 teaches
A method of providing an answer to a query such that the query relates to at least one predetermined energy value, the method comprising: (see abstract; queries and injecting energy into nodes, sections 7.1-7.2)
receiving data from at least one source; […] as a knowledge set; associating the at least one predetermined energy value to the knowledge set; (contextual data, proposals, and details on what the user wishes the system to do, section 7.2)
assigning new energy values to at least a portion of the data with respect to the at least one predetermined energy value; (injecting energy into nodes, sections 7.1-7.2; energy flow from one concept to another, section 4, where new energy values are changes to the energy values of concepts as the energy flows)
and outputting the answer based on the at least a portion of the data and the corresponding assigned new energy values. (output of reasoning is provided to the user, and recommendations made, section 7.2, where it is noted that the reasoning and recommendations are based on energy; see also energy flow from one concept to another, section 4, where new energy values are changes to the energy values of concepts as the energy flows)
Olsher2 does not explicitly indicate “storing the data in at least one storage medium”.
However, Hadfield discloses “storing the data in at least one storage medium” (store concepts and relationships, paragraph [0042]; encoded on computer-readable media, paragraphs [0012],[0114]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Olsher and Hadfield because using the steps claimed would have given those skilled in the art the tools to improve the invention by being able to store and retrieve concepts for so that future search requests can be made for the data (see Hadfield, paragraphs [0003]-[0008]). This gives the user the advantage of storage so that recreation of all data so that it is not necessary in the future.

As per claim 124, Olsher2 teaches
the assigned new energy values each comprise at least one of a magnitude, a valence, a property, a description, a color, a weight, a brightness, a distinction, a belief, an emotion, a strength, a durability, an evaluation, an appraisal, a level of emotional engagement, an expectation, a goal, a classification, a viewpoint, an association, an attribution, a time duration, and a semantic component. (magnitude, section 5.3)

As per claim 125, Olsher2 teaches
computing starting energy levels; introducing energy based on the computed energy levels to the at least the portion of the data; running at least one simulation related to the query; analyzing final energy states based on the at least one simulation; and generating an answer based on the analysis. (see simulation process, section 7.2)

As per claim 126, Olsher2 teaches
running a plurality of sub-simulations to generate the answer. (simulations, section 4.1; section 7.2 and figure 1, where described flows between concepts can be considered sub-simulations)

As per claim 127, Olsher2 teaches
running the at least one simulation comprises: flowing the energy in at least one direction through the at least the portion of the data. (energy flow from one concept to another, section 4; figure 1, where the graph is a directed graph)

As per claim 128, Olsher2 teaches
generating the answer further comprises: performing a meta-analysis on at least a portion of the data within the knowledge set. (section 7.2, where recommendations are based on key concepts and interpreted as indictors that can be considered meta-analysis)

As per claim 129, Olsher2 teaches
the meta-analysis comprises analyzing a distribution of the new energy values with respect to the at least one predetermined energy value. (injecting energy into nodes, sections 7.1-7.2; energy flow from one concept to another, section 4)

As per claim 130, Olsher2 teaches
the meta-analysis further comprises at least one of analyzing third party data from a third party source, semantically analyzing the knowledge set, and statistically analyzing the knowledge set. (section 7.2, where user submission of data can be third-party data)

As per claim 131, Olsher2 teaches
the receiving of the data comprises at least one of: retrieving the data from at least one of the Internet, a third party source, and a storage medium analyzing data from at least one of at least one third party source and at least one knowledge set; and receiving an input of the data. (user submission of queries containing data, section 7.2)

As per claim 132, Olsher2 teaches
the receiving of the input of the data comprises at least one of: inputting the data derived from a questionnaire; inputting the data derived from an interview of a subject; transferring the data from another device; and recording the data. (user submission of queries containing data, section 7.2)

As per claim 133, Olsher2 teaches
the query includes at least one of a task, a problem, a participant, a goal, a need, a requirement, a desired outcome, a desired change, and a desired state of the world/state of affairs. (details of what the user wishes the system to do, section 7.2; see also conflict resolution model in figure 1)

As per claim 134, Olsher2 teaches
A system to provide an answer to a query such that the query relates to at least one predetermined energy value, the system comprising: (see abstract; queries and injecting energy into nodes, sections 7.1-7.2)
an input interface to receive data from at least one source; […] the data as a knowledge set; (contextual data, proposals, and details on what the user wishes the system to do, section 7.2)
a processor to associate the at least one predetermined energy value to the knowledge set, and to assign new energy values to at least a portion of the data with respect to the at least one predetermined energy value; (injecting energy into nodes, sections 7.1-7.2; energy flow from one concept to another, section 4, where new energy values are changes to the energy values of concepts as the energy flows)
and an output interface to output the answer based on the at least a portion of the data and the corresponding assigned new energy values. (output of reasoning is provided to the user, and recommendations made, section 7.2, where it is noted that the reasoning and recommendations are based on energy; see also energy flow from one concept to another, section 4, where new energy values are changes to the energy values of concepts as the energy flows)
Olsher2 does not explicitly indicate “at least one storage medium to store”.
However, Hadfield discloses “at least one storage medium to store” (store concepts and relationships, paragraph [0042]; encoded on computer-readable media, paragraphs [0012],[0114]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Olsher and Hadfield because using the steps claimed would have given those skilled in the art the tools to improve the invention by being able to store and retrieve concepts for so that future search requests can be made for the data (see Hadfield, paragraphs [0003]-[0008]). This gives the user the advantage of storage so that recreation of all data so that it is not necessary in the future.

As per claim 135, Olsher2 teaches
the assigned new energy values each comprise at least one of a magnitude, a valence, a property, a description, a color, a weight, a brightness, a distinction, a belief, an emotion, a strength, a durability, an evaluation, an appraisal, a level of emotional engagement, an expectation, a goal, a classification, a viewpoint, an association, an attribution, a time duration, and a semantic component. (magnitude, section 5.3)


Claims 136-147 are rejected under 35 U.S.C. 103 as being unpatentable over Olsher et al. (‘Olsher’ hereinafter) (OLSHER, DANIEL J. and TOH, HENG GUAN, Novel Methods for Energy-Based Cultural Modeling and Simulation: Why Eight Is Great in Chinese Culture, IEEE Symposium Series on Computational Intelligence, 2013, 1-8, IEEE, USA) in view of Olsher (‘Olsher2’ hereinafter) (OLSHER, DANIEL J., Cognitive/AI Peacekeeping Decision Support Models, IEEE 2013 Global Humanitarian Technology Conference, 2013, 137-143, IEEE, USA) and further in view of Hadfield (Publication Number 20080288516).

As per claim 136, Olsher teaches
A system to perform simulations, the system comprising: (abstract and section IX, page 78)
an input unit to receive input first data regarding a reference start concept, second data regarding a reference end concept, and third data regarding a label to connect the first stored data to the second stored data; […] the first data, the second data, and the third data; (simple elements or concepts in culture network, section III, page 75, left column; see figure 1, where reference start concept and end concept could be nodes in graph that is directed between nodes; edge label, section III, page 75, left column; note that Olsher2 discloses user submission of contextual data, section 7.2)
a processor to generate or operate upon a first semantic atom comprising the first stored data, the second stored data, and the label connecting the first stored data to the second stored data, to generate or operate upon a plurality of other semantic atoms different from the first semantic atom, based on information related to various other reference start concepts, various other reference end concepts, and various other labels to connect the various other reference start concepts to the various other reference end concepts, and to generate an output simulation using the first semantic atom and the plurality of other semantic atoms […]; (conceptual connections between simple elements, section III, page 75, left column; see also sample cultural network, figure 1, showing directed graph between elements; see also section IX,A., pages 78-80)
and an output unit to output a result of the simulation generated by the processor. (scenarios, simulations and results, section IX.A&B, pages 78-81; note that Olsher2 also discloses output of reasoning is provided to the user, and recommendations made, section 7.2)
Olsher does not explicitly indicate “in response to at least one query input in the input unit”
However, Olsher2 discloses “in response to at least one query input in the input unit” (user submission of query, section 7.2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Olsher and Olsher2 because using the steps claimed would have given those skilled in the art the tools to improve the invention by clarifying and simulate others’ cultures and worldviews during peacekeeping missions to help commanders and planners make emotionally-, psychologically- and culturally aware decisions appropriate for the environments they operate in (Olsher2, abstract). This gives the user the advantage of avoiding knee-jerk and/or rash decisions that are not based on logical analysis.
Neither Olsher nor Olsher2 does not explicitly indicate “a storage medium to store”.
However, Hadfield discloses “at least one storage medium to store” (store concepts and relationships, paragraph [0042]; encoded on computer-readable media, paragraphs [0012],[0114]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Olsher, Olsher2 and Hadfield because using the steps claimed would have given those skilled in the art the tools to improve the invention by being able to store and retrieve concepts for so that future search requests can be made for the data (see Hadfield, paragraphs [0003]-[0008]). This gives the user the advantage of storage so that recreation of all data so that it is not necessary in the future.

As per claim 137, Olsher teaches
the output result of the simulation is directed to maximizing or facilitating at least one of a customer's satisfaction, profit generation, problem solving, product or service provision, decision making, situational awareness, psychological effects, real-world effects, and business success, and the at least one query is directed to at least one of marketing considerations, personal preferences of customers, customization of offerings, potential recommendations, future predictions of needs, future predictions of desires, future predictions of events, psychological attributes of customers, potential business inquiries, and potential inquiries of customers. (results, section X; ‘output … directed to’ indicates intended use; Minton v. Nat ’l Ass ’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003) “whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.” The following types of claim language may raise a question as to its limiting effect: (A) statements of intended use or field of use, including statements of purpose or intended use in the preamble, (B) "adapted to" or "adapted for" clauses, (C) "wherein" or "whereby" clauses, (D) contingent limitations, (E) printed matter, or (F) terms with associated functional language. This list of examples is not intended to be exhaustive. The determination of whether particular language is a limitation in a claim depends on the specific facts of the case. See MPEP 2111.04)

As per claim 138, Olsher teaches
A system to perform simulations, the system comprising: (abstract and section IX, page 78)
[…] is stored as an atom comprising a reference start concept, a reference end concept, and a label to associate the reference start concept with the reference end concept; (simple elements or concepts in culture network, section III, page 75, left column; see figure 1, where reference start concept and end concept could be nodes in graph that is directed between nodes; edge label, section III, page 75, left column)
[…].
Olsher does not explicitly indicate “an input unit to receive a query and data related to the query; […] the query and the data related to the query, such that at least one of the data related to the query”, “and a processor to execute at least one algorithm to provide an output related to the query based on the data related to the query”.
However, Olsher2 discloses “an input unit to receive a query and data related to the query; […] the query and the data related to the query, such that at least one of the data related to the query” (user submission of queries containing contextual data, proposals, and details on what the user wishes the system to do, section 7.2) , “and a processor to execute at least one algorithm to provide an output related to the query based on the data related to the query” (output of reasoning is provided to the user, and recommendations made, section 7.2; mitigation, force use, and ROE data are calculated based on current scenarios and energy is applied to INTELNET and COGVIEW model networks, section 7.2, where these steps read on the claimed algorithm).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Olsher and Olsher2 because using the steps claimed would have given those skilled in the art the tools to improve the invention by clarifying and simulate others’ cultures and worldviews during peacekeeping missions to help commanders and planners make emotionally-, psychologically- and culturally aware decisions appropriate for the environments they operate in (Olsher2, abstract). This gives the user the advantage of avoiding knee-jerk and/or rash decisions that are not based on logical analysis.
Neither Olsher nor Olsher2 does not explicitly indicate “at least one storage medium to store”.
However, Hadfield discloses “at least one storage medium to store” (store concepts and relationships, paragraph [0042]; encoded on computer-readable media, paragraphs [0012],[0114]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Olsher, Olsher2 and Hadfield because using the steps claimed would have given those skilled in the art the tools to improve the invention by being able to store and retrieve concepts for so that future search requests can be made for the data (see Hadfield, paragraphs [0003]-[0008]). This gives the user the advantage of storage so that recreation of all data so that it is not necessary in the future.

As per claim 139, Olsher teaches
[…] is stored as another atom comprising another reference start concept, another reference end concept, and another label, […] the atom and the another atom together as a knowledge set. (simulation data, section IX.A., page 81, left column)
Olsher does not explicitly indicate “at least another one of the data related to the query”.
However, Olsher2 discloses “at least another one of the data related to the query” (user submission of queries containing contextual data, proposals, and details on what the user wishes the system to do, section 7.2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Olsher and Olsher2 because using the steps claimed would have given those skilled in the art the tools to improve the invention by clarifying and simulate others’ cultures and worldviews during peacekeeping missions to help commanders and planners make emotionally-, psychologically- and culturally aware decisions appropriate for the environments they operate in (Olsher2, abstract). This gives the user the advantage of avoiding knee-jerk and/or rash decisions that are not based on logical analysis.
Neither Olsher nor Olsher2 does not explicitly indicate “such that the at least one storage medium stores”.
However, Hadfield discloses “such that the at least one storage medium stores” (store concepts and relationships, paragraph [0042]; encoded on computer-readable media, paragraphs [0012],[0114]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Olsher, Olsher2 and Hadfield because using the steps claimed would have given those skilled in the art the tools to improve the invention by being able to store and retrieve concepts for so that future search requests can be made for the data (see Hadfield, paragraphs [0003]-[0008]). This gives the user the advantage of storage so that recreation of all data so that it is not necessary in the future.

As per claim 140, Olsher teaches
the processor executes the at least one algorithm based on a statistical analysis of at least one of the atom, the another atom, and the data related to the query. (section III.B., page 75).

As per claim 141, Olsher teaches
each of the other data related to the query is each stored as other atoms comprising other reference start concepts, other reference end concepts, and other labels, […] the atom and the other atoms together as a knowledge set. (simulation data, section IX.A., page 81, left column)
Neither Olsher nor Olsher2 does not explicitly indicate “such that the at least one storage medium stores”.
However, Hadfield discloses “such that the at least one storage medium stores” (store concepts and relationships, paragraph [0042]; encoded on computer-readable media, paragraphs [0012],[0114]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Olsher, Olsher2 and Hadfield because using the steps claimed would have given those skilled in the art the tools to improve the invention by being able to store and retrieve concepts for so that future search requests can be made for the data (see Hadfield, paragraphs [0003]-[0008]). This gives the user the advantage of storage so that recreation of all data so that it is not necessary in the future.

As per claim 142,
Olsher does not explicitly indicate “the query relates to at least one predetermined energy value such that the processor associates the at least one predetermined energy value to the knowledge set and assigns new energy values to at least a portion of the atoms with respect to the at least one predetermined energy value”.
However, Olsher2 discloses “the query relates to at least one predetermined energy value such that the processor associates the at least one predetermined energy value to the knowledge set and assigns new energy values to at least a portion of the atoms with respect to the at least one predetermined energy value” (user submission of queries containing contextual data and proposals, section 7.2; energy flow from one concept to another, section 4, where new energy values are changes to the energy values of concepts as the energy flows).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Olsher and Olsher2 because using the steps claimed would have given those skilled in the art the tools to improve the invention by clarifying and simulate others’ cultures and worldviews during peacekeeping missions to help commanders and planners make emotionally-, psychologically- and culturally aware decisions appropriate for the environments they operate in (Olsher2, abstract). This gives the user the advantage of avoiding knee-jerk and/or rash decisions that are not based on logical analysis.

As per claim 143, Olsher teaches
the processor executes the at least one algorithm with respect to the at least the portion of the atoms and the corresponding assigned new energy values. (pathways by which energy pushed in specific directions, section V.C., page 76, left column; note that Olsher2 teaches injecting energy into nodes, sections 7.1-7.2; energy flow from one concept to another, section 4, where new energy values are changes to the energy values of concepts as the energy flows)

As per claim 144,
Olsher does not explicitly indicate "the knowledge set is generated by at least one of Statistical analysis, Machine Learning, Mathematical analysis, Spatial analysis, Parsing, Classification, Neural Networks, Cryptographic analysis, Medical analysis, Constraint satisfaction, Geospatial analysis, Cloud computation, Graph analysis, Matching, Planning, Topographical analysis, Semantic analysis, Explanation, Explanatory Analysis, Government analysis, Logic analysis, Prediction, Predictive Analysis, Knowledge analysis, Search, Optimization, Reasoning, Scheduling, Recommendation, Algebraic analysis, Linguistic analysis, Psychological analysis, Warfare analysis, Military analysis, Intelligence analysis, Graphical analysis, Programming analysis, Software analysis, Signal analysis, Engineering analysis, Database analysis, Networking analysis, Operating system analysis, Scientific analysis, Team analysis, and Astronomical analysis”.
However, Olsher2 discloses "the knowledge set is generated by at least one of Statistical analysis, Machine Learning, Mathematical analysis, Spatial analysis, Parsing, Classification, Neural Networks, Cryptographic analysis, Medical analysis, Constraint satisfaction, Geospatial analysis, Cloud computation, Graph analysis, Matching, Planning, Topographical analysis, Semantic analysis, Explanation, Explanatory Analysis, Government analysis, Logic analysis, Prediction, Predictive Analysis, Knowledge analysis, Search, Optimization, Reasoning, Scheduling, Recommendation, Algebraic analysis, Linguistic analysis, Psychological analysis, Warfare analysis, Military analysis, Intelligence analysis, Graphical analysis, Programming analysis, Software analysis, Signal analysis, Engineering analysis, Database analysis, Networking analysis, Operating system analysis, Scientific analysis, Team analysis, and Astronomical analysis” (mitigation, force use, and ROE data are calculated based on current scenarios and energy is applied to INTELNET and COGVIEW model networks, section 7.2, where these steps read various types of the claimed analysis).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Olsher and Olsher2 because using the steps claimed would have given those skilled in the art the tools to improve the invention by clarifying and simulate others’ cultures and worldviews during peacekeeping missions to help commanders and planners make emotionally-, psychologically- and culturally aware decisions appropriate for the environments they operate in (Olsher2, abstract). This gives the user the advantage of avoiding knee-jerk and/or rash decisions that are not based on logical analysis.

As per claim 145,
Olsher does not explicitly indicate “the query is inferred and formed based on the input data related to the query”.
However, Olsher2 discloses “the query is inferred and formed based on the input data related to the query” (user submission of queries containing contextual data and proposals, section 7.2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Olsher and Olsher2 because using the steps claimed would have given those skilled in the art the tools to improve the invention by clarifying and simulate others’ cultures and worldviews during peacekeeping missions to help commanders and planners make emotionally-, psychologically- and culturally aware decisions appropriate for the environments they operate in (Olsher2, abstract). This gives the user the advantage of avoiding knee-jerk and/or rash decisions that are not based on logical analysis.

As per claim 146,
Olsher does not explicitly indicate “the at least one algorithm is directed to at least one of Statistical analysis, Machine Learning, Mathematical analysis, Spatial analysis, Parsing, Classification, Neural Networks, Cryptographic analysis, Medical analysis, Constraint satisfaction, Geospatial analysis, Cloud computation, Graph analysis, Matching, Planning, Topographical analysis, Semantic analysis, Explanation, Explanatory Analysis, Government analysis, Logic analysis, Prediction, Predictive Analysis, Knowledge analysis, Search, Optimization, Reasoning, Scheduling, Recommendation, Algebraic analysis, Linguistic analysis, Psychological analysis, Warfare analysis, Military analysis, Intelligence analysis, Graphical analysis, Programming analysis, Software analysis, Signal analysis, Engineering analysis, Database analysis, Networking analysis, Operating system analysis, Scientific analysis, Team analysis, and Astronomical analysis”.
However, Olsher2 discloses “the at least one algorithm is directed to at least one of Statistical analysis, Machine Learning, Mathematical analysis, Spatial analysis, Parsing, Classification, Neural Networks, Cryptographic analysis, Medical analysis, Constraint satisfaction, Geospatial analysis, Cloud computation, Graph analysis, Matching, Planning, Topographical analysis, Semantic analysis, Explanation, Explanatory Analysis, Government analysis, Logic analysis, Prediction, Predictive Analysis, Knowledge analysis, Search, Optimization, Reasoning, Scheduling, Recommendation, Algebraic analysis, Linguistic analysis, Psychological analysis, Warfare analysis, Military analysis, Intelligence analysis, Graphical analysis, Programming analysis, Software analysis, Signal analysis, Engineering analysis, Database analysis, Networking analysis, Operating system analysis, Scientific analysis, Team analysis, and Astronomical analysis” (mitigation, force use, and ROE data are calculated based on current scenarios and energy is applied to INTELNET and COGVIEW model networks, section 7.2, where these steps read various types of the claimed algorithms).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Olsher and Olsher2 because using the steps claimed would have given those skilled in the art the tools to improve the invention by clarifying and simulate others’ cultures and worldviews during peacekeeping missions to help commanders and planners make emotionally-, psychologically- and culturally aware decisions appropriate for the environments they operate in (Olsher2, abstract). This gives the user the advantage of avoiding knee-jerk and/or rash decisions that are not based on logical analysis.

As per claim 147, Olsher teaches
the output result of the simulation is directed to maximizing or facilitating at least one of a customer's satisfaction, profit generation, problem solving, product or service provision, decision making, situational awareness, psychological effects, real-world effects, and business success, and the at least one query is directed to at least one of marketing considerations, personal preferences of customers, customization of offerings, potential recommendations, future predictions of needs, future predictions of desires, future predictions of events, psychological attributes of customers, potential business inquiries, and potential inquiries of customers. (results, section X; ‘output … directed to’ indicates intended use; Minton v. Nat ’l Ass ’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003) “whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.” The following types of claim language may raise a question as to its limiting effect: (A) statements of intended use or field of use, including statements of purpose or intended use in the preamble, (B) "adapted to" or "adapted for" clauses, (C) "wherein" or "whereby" clauses, (D) contingent limitations, (E) printed matter, or (F) terms with associated functional language. This list of examples is not intended to be exhaustive. The determination of whether particular language is a limitation in a claim depends on the specific facts of the case. See MPEP 2111.04)


Claims 148-150, 176 and 179-181 are rejected under 35 U.S.C. 103 as being unpatentable over Olsher et al. (‘Olsher’ hereinafter) (OLSHER, DANIEL J. and TOH, HENG GUAN, Novel Methods for Energy-Based Cultural Modeling and Simulation: Why Eight Is Great in Chinese Culture, IEEE Symposium Series on Computational Intelligence, 2013, 1-8, IEEE, USA) in view of Kudritskiy (Publication Number 20130254138).

As per claim 148, Olsher teaches
A means for embodying information […] wherein at least some of the information is embodied within at least one atom, wherein an atom is defined as an embodiment embodying individual elements of information […] wherein the amount of semantic content represented within each individual atom is sufficiently small to facilitate at least one of the group of nuanced context-aware cause-effect computer-based reasoning […]. (simple elements or concepts in culture network, section III, page 75, left column; see figure 1; energy flows cause certain network regions to become more important, section V.I., page 77, right column; see also figure 1 and section IX with examples of energy flows and effects)
Olsher does not explicitly indicate “and the ability of the computer to reuse or reconfigure the at least one atom 'on-the-fly' as is useful in order to meet task demands in context”, “in a medium”, “in a medium”.
However, Kudritskiy discloses “and the ability of the computer to reuse or reconfigure the at least one atom 'on-the-fly' as is useful in order to meet task demands in context” (modify values of nodes in real-time, paragraph [0068]; try-and-see approach similar to how an animal may modify its behavior, paragraph [0082], where it is noted one of skill in the art would know that modifying behavior in such a way could help meet task demands), “in a medium”, “in a medium” (paragraph [0032]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Olsher and Kudritskiy because using the steps claimed would have given those skilled in the art the tools to improve the invention by providing for viewing and modifying neural network components and connections in real-time to better test different scenarios or simulations (Kudritskiy, paragraph [0046]). This gives the user the advantage of not having to build entirely different scenarios or simulations but make modifications to existing models.

As per claim 149, Olsher teaches
A method for embodying information […] comprising the decomposition of at least some of the information into at least one atom, wherein an atom is defined as an embodiment embodying individual elements of information […] wherein the amount of semantic content represented within each individual atom is sufficiently small to facilitate at least one of the group of nuanced context-aware cause-effect computer-based reasoning […]. (simple elements or concepts in culture network, section III, page 75, left column; see figure 1; energy flows cause certain network regions to become more important, section V.I., page 77, right column; see also figure 1 and section IX with examples of energy flows and effects)
Olsher does not explicitly indicate “and the ability of the computer to reuse or reconfigure the at least one atom 'on-the-fly' as is useful in order to meet task demands in context”, “in a medium”, “in a medium”.
However, Kudritskiy discloses “and the ability of the computer to reuse or reconfigure the at least one atom 'on-the-fly' as is useful in order to meet task demands in context” (modify values of nodes in real-time, paragraph [0068]; try-and-see approach similar to how an animal may modify its behavior, paragraph [0082], where it is noted one of skill in the art would know that modifying behavior in such a way could help meet task demands), “in a medium”, “in a medium” (paragraph [0032]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Olsher and Kudritskiy because using the steps claimed would have given those skilled in the art the tools to improve the invention by providing for viewing and modifying neural network components and connections in real-time to better test different scenarios or simulations (Kudritskiy, paragraph [0046]). This gives the user the advantage of not having to build entirely different scenarios or simulations but make modifications to existing models.

As per claim 150, Olsher teaches
A method comprising the creation of at least one atom, wherein an atom is defined as an embodiment embodying individual elements of information […] wherein the amount of semantic content represented within each individual atom is sufficiently small to facilitate at least one of the group of nuanced context-aware cause-effect computer-based reasoning […]. (simple elements or concepts in culture network, section III, page 75, left column; see figure 1; energy flows cause certain network regions to become more important, section V.I., page 77, right column; see also figure 1 and section IX with examples of energy flows and effects)
Olsher does not explicitly indicate “and the ability of the computer to reuse or reconfigure the at least one atom 'on-the-fly' as is useful in order to meet task demands in context”, “in a medium”.
However, Kudritskiy discloses “and the ability of the computer to reuse or reconfigure the at least one atom 'on-the-fly' as is useful in order to meet task demands in context” (modify values of nodes in real-time, paragraph [0068]; try-and-see approach similar to how an animal may modify its behavior, paragraph [0082], where it is noted one of skill in the art would know that modifying behavior in such a way could help meet task demands) , “in a medium” (paragraph [0032]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Olsher and Kudritskiy because using the steps claimed would have given those skilled in the art the tools to improve the invention by providing for viewing and modifying neural network components and connections in real-time to better test different scenarios or simulations (Kudritskiy, paragraph [0046]). This gives the user the advantage of not having to build entirely different scenarios or simulations but make modifications to existing models.

As per claim 176, Olsher teaches
A computer system capable of operating upon atomic knowledge data, wherein: the atomic knowledge data comprises at least one atom; and an atom is defined as an embodiment embodying individual elements of information […] wherein the amount of semantic content represented within each individual atom is sufficiently small to facilitate at least one of the group of nuanced context-aware cause-effect computer-based reasoning […]. (simple elements or concepts in culture network, section III, page 75, left column; see figure 1; energy flows cause certain network regions to become more important, section V.I., page 77, right column; see also figure 1 and section IX with examples of energy flows and effects)
Olsher does not explicitly indicate “and the ability of the computer to reuse or reconfigure the at least one atom 'on-the-fly' as is useful in order to meet task demands in context”, “in a medium”.
However, Kudritskiy discloses “and the ability of the computer to reuse or reconfigure the at least one atom 'on-the-fly' as is useful in order to meet task demands in context” (modify values of nodes in real-time, paragraph [0068]; try-and-see approach similar to how an animal may modify its behavior, paragraph [0082], where it is noted one of skill in the art would know that modifying behavior in such a way could help meet task demands) , “in a medium” (paragraph [0032]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Olsher and Kudritskiy because using the steps claimed would have given those skilled in the art the tools to improve the invention by providing for viewing and modifying neural network components and connections in real-time to better test different scenarios or simulations (Kudritskiy, paragraph [0046]). This gives the user the advantage of not having to build entirely different scenarios or simulations but make modifications to existing models.

As per claim 179, Olsher teaches
A machine having a memory which contains data representing one or more atoms, wherein an atom is defined as an embodiment embodying individual elements of information […] wherein the amount of semantic content represented within each individual atom is sufficiently small to facilitate at least one of the group of nuanced context-aware cause-effect computer-based reasoning […]. (simple elements or concepts in culture network, section III, page 75, left column; see figure 1; energy flows cause certain network regions to become more important, section V.I., page 77, right column; see also figure 1 and section IX with examples of energy flows and effects)
Olsher does not explicitly indicate “and the ability of the computer to reuse or reconfigure the at least one atom 'on-the-fly' as is useful in order to meet task demands in context”, “in a medium”.
However, Kudritskiy discloses “and the ability of the computer to reuse or reconfigure the at least one atom 'on-the-fly' as is useful in order to meet task demands in context” (modify values of nodes in real-time, paragraph [0068]; try-and-see approach similar to how an animal may modify its behavior, paragraph [0082], where it is noted one of skill in the art would know that modifying behavior in such a way could help meet task demands), “in a medium” (paragraph [0032]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Olsher and Kudritskiy because using the steps claimed would have given those skilled in the art the tools to improve the invention by providing for viewing and modifying neural network components and connections in real-time to better test different scenarios or simulations (Kudritskiy, paragraph [0046]). This gives the user the advantage of not having to build entirely different scenarios or simulations but make modifications to existing models.

As per claim 180, Olsher teaches
A machine having a memory containing instructions capable of operating upon one or more atoms, wherein an atom is defined as an embodiment embodying individual elements of information […] wherein the amount of semantic content represented within each individual atom is sufficiently small to facilitate at least one of the group of nuanced context-aware cause-effect computer-based reasoning […]. (simple elements or concepts in culture network, section III, page 75, left column; see figure 1; energy flows cause certain network regions to become more important, section V.I., page 77, right column; see also figure 1 and section IX with examples of energy flows and effects)
Olsher does not explicitly indicate “and the ability of the computer to reuse or reconfigure the at least one atom 'on-the-fly' as is useful in order to meet task demands in context”, “in a medium”.
However, Kudritskiy discloses “and the ability of the computer to reuse or reconfigure the at least one atom 'on-the-fly' as is useful in order to meet task demands in context” (modify values of nodes in real-time, paragraph [0068]; try-and-see approach similar to how an animal may modify its behavior, paragraph [0082], where it is noted one of skill in the art would know that modifying behavior in such a way could help meet task demands), “in a medium” (paragraph [0032]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Olsher and Kudritskiy because using the steps claimed would have given those skilled in the art the tools to improve the invention by providing for viewing and modifying neural network components and connections in real-time to better test different scenarios or simulations (Kudritskiy, paragraph [0046]). This gives the user the advantage of not having to build entirely different scenarios or simulations but make modifications to existing models.

As per claim 181, Olsher teaches
A computer programmed to execute instructions capable of operating upon one or more atoms, wherein an atom is defined as an embodiment embodying individual elements of information […] wherein the amount of semantic content represented within each individual atom is sufficiently small to facilitate at least one of the group of nuanced context-aware cause-effect computer-based reasoning […]. (simple elements or concepts in culture network, section III, page 75, left column; see figure 1; energy flows cause certain network regions to become more important, section V.I., page 77, right column; see also figure 1 and section IX with examples of energy flows and effects)
Olsher does not explicitly indicate “and the ability of the computer to reuse or reconfigure the at least one atom 'on-the-fly' as is useful in order to meet task demands in context”, “in a medium”.
However, Kudritskiy discloses “and the ability of the computer to reuse or reconfigure the at least one atom 'on-the-fly' as is useful in order to meet task demands in context” (modify values of nodes in real-time, paragraph [0068]; try-and-see approach similar to how an animal may modify its behavior, paragraph [0082], where it is noted one of skill in the art would know that modifying behavior in such a way could help meet task demands), “in a medium” (paragraph [0032]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Olsher and Kudritskiy because using the steps claimed would have given those skilled in the art the tools to improve the invention by providing for viewing and modifying neural network components and connections in real-time to better test different scenarios or simulations (Kudritskiy, paragraph [0046]). This gives the user the advantage of not having to build entirely different scenarios or simulations but make modifications to existing models.




Claims 151-175 are rejected under 35 U.S.C. 103 as being unpatentable over Olsher et al. (‘Olsher’ hereinafter) (OLSHER, DANIEL J. and TOH, HENG GUAN, Novel Methods for Energy-Based Cultural Modeling and Simulation: Why Eight Is Great in Chinese Culture, IEEE Symposium Series on Computational Intelligence, 2013, 1-8, IEEE, USA) in view of Kudritskiy (Publication Number 20130254138) and further in view of Olsher (‘Olsher2’ hereinafter) (OLSHER, DANIEL J., Cognitive/AI Peacekeeping Decision Support Models, IEEE 2013 Global Humanitarian Technology Conference, 2013, 137-143, IEEE, USA).

As per claim 151, Olsher teaches
A system comprising: (see abstract) 
 […] involving at least one or more atoms within the reasoning substrate, wherein an atom is defined as an embodiment embodying individual elements of information […] wherein the amount of semantic content represented within each individual atom is sufficiently small to facilitate at least one of the group of nuanced context-aware cause-effect computer-based reasoning […]. (simple elements or concepts in culture network, section III, page 75, left column; see figure 1; energy flows cause certain network regions to become more important, section V.I., page 77, right column; see also figure 1 and section IX with examples of energy flows and effects)
Olsher does not explicitly indicate “and the ability of the computer to reuse or reconfigure the at least one atom 'on-the-fly' as is useful in order to meet task demands in context”, “a processor”, “configure a computer or to combine capabilities of the computer as required”, “instructions executed on the processor”, “in a medium”.
However, Kudritskiy discloses “and the ability of the computer to reuse or reconfigure the at least one atom 'on-the-fly' as is useful in order to meet task demands in context” (modify values of nodes in real-time, paragraph [0068]; try-and-see approach similar to how an animal may modify its behavior, paragraph [0082], where it is noted one of skill in the art would know that modifying behavior in such a way could help meet task demands), “a processor”, “configure a computer or to combine capabilities of the computer as required”, “instructions executed on the processor” (paragraph [0106]), “in a medium” (paragraph [0032]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Olsher and Kudritskiy because using the steps claimed would have given those skilled in the art the tools to improve the invention by providing for viewing and modifying neural network components and connections in real-time to better test different scenarios or simulations (Kudritskiy, paragraph [0046]). This gives the user the advantage of not having to build entirely different scenarios or simulations but make modifications to existing models.
Neither Olsher nor Kudritskiy explicitly indicate “the input information comprises at least one item selected from the group of data, knowledge, task information, and configuration information to […] for at least one task to be performed; the reasoning substrate comprises some portion of the input information; and the one or more reasoning procedures comprise”
However, Olsher2 discloses “input information, a reasoning substrate, and one or more reasoning procedures, wherein: the input information comprises at least one item selected from the group of data, knowledge, task information, and configuration information to […] for at least one task to be performed; the reasoning substrate comprises some portion of the input information; and the one or more reasoning procedures comprise” (simulation process begins with user submission of queries containing contextual data, proposals, and details on what the user wishes the system to do, section 7.2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Olsher, Kudritskiy and Olsher2 because using the steps claimed would have given those skilled in the art the tools to improve the invention by clarifying and simulate others’ cultures and worldviews during peacekeeping missions to help commanders and planners make emotionally-, psychologically- and culturally aware decisions appropriate for the environments they operate in (Olsher2, abstract). This gives the user the advantage of avoiding knee-jerk and/or rash decisions that are not based on logical analysis.

As per claim 152, Olsher teaches
at least two atoms are combined to form a graph. (simple elements or concepts in culture network, section III, page 75, left column; see figure 1)

As per claim 153, Olsher teaches
graph nodes represent concepts. (simple elements or concepts in culture network, section III, page 75, left column; see figure 1)

As per claim 154, Olsher teaches
multiple subgraphs are combined into larger graphs using nodes as alignment points. (figure 1; where any two nodes with edge could be interpreted as a subgraph).

As per claim 155, Olsher teaches
an edge between nodes represents an energy transfer function, wherein: an energy transfer function is defined as an arbitrary function including energy from at least one of the edge nodes into its input and generating an output energy, and energy comprises at least one item selected from the group of: one or more positive or negative scalar values and associated aspects. (pathways by which energy pushed in specific directions, section V.C., page 76, left column; see also figure 1 and simulation in section IX).

As per claim 156, Olsher teaches
at least some portion of the one or more reasoning procedures comprises propagating energy through the reasoning substrate and/or allowing the energy to be modified or copied by the contents of the reasoning substrate, wherein energy comprises at least one item selected from the group of one or more positive or negative scalar values and associated aspects. (pathways by which energy pushed in specific directions, section V.C., page 76, left column; see also figure 1 and simulation in section IX).

As per claim 157, Olsher teaches
at least some portion of the energy flow is in a reverse direction as defined by the usual direction of the at least some portion of the reasoning substrate. (pathways by which energy pushed in specific directions, section V.C., page 76, left column).

As per claim 158, 
Neither Olsher nor Kudritskiy explicitly indicate “at least some portion of the energy flow is modified by mechanisms other than the use of an energy transfer function, wherein an energy transfer function is defined as an arbitrary function including energy from at least one of the edge nodes into its input and generating an output energy”
However, Olsher2 discloses “at least some portion of the energy flow is modified by mechanisms other than the use of an energy transfer function, wherein an energy transfer function is defined as an arbitrary function including energy from at least one of the edge nodes into its input and generating an output energy” (inject energy into nodes, section 7.2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Olsher, Kudritskiy and Olsher2 because using the steps claimed would have given those skilled in the art the tools to improve the invention by clarifying and simulate others’ cultures and worldviews during peacekeeping missions to help commanders and planners make emotionally-, psychologically- and culturally aware decisions appropriate for the environments they operate in (Olsher2, abstract). This gives the user the advantage of avoiding knee-jerk and/or rash decisions that are not based on logical analysis.

As per claim 159, Olsher teaches
at least a portion of the input information is transformed into at least part of the energy state of at least one portion of the reasoning substrate, wherein energy comprises at least one item selected from the group of one or more positive or negative scalar values and associated aspects. (pathways by which energy pushed in specific directions, section V.C., page 76, left column; see also figure 1 and simulation in section IX).

As per claim 160, 
Neither Olsher nor Kudritskiy explicitly indicate “at least a portion of the input information or reasoning substrate is generated by: analyzing semantic, syntactic, or other information contained within the input information; determining concepts and semantics related to potentially or actually relevant aspects of the results of the analysis; and generating atoms from the results”.
However, Olsher2 discloses “at least a portion of the input information or reasoning substrate is generated by: analyzing semantic, syntactic, or other information contained within the input information; determining concepts and semantics related to potentially or actually relevant aspects of the results of the analysis; and generating atoms from the results” (simulation process begins with user submission of queries containing contextual data, proposals, and details on what the user wishes the system to do, section 7.2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Olsher, Kudritskiy and Olsher2 because using the steps claimed would have given those skilled in the art the tools to improve the invention by clarifying and simulate others’ cultures and worldviews during peacekeeping missions to help commanders and planners make emotionally-, psychologically- and culturally aware decisions appropriate for the environments they operate in (Olsher2, abstract). This gives the user the advantage of avoiding knee-jerk and/or rash decisions that are not based on logical analysis.

As per claim 161, 
Neither Olsher nor Kudritskiy explicitly indicate “at least one of the at least one reasoning procedures generates at least one prediction”.
However, Olsher2 discloses “at least one of the at least one reasoning procedures generates at least one prediction” (predictions, section 7.1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Olsher, Kudritskiy and Olsher2 because using the steps claimed would have given those skilled in the art the tools to improve the invention by clarifying and simulate others’ cultures and worldviews during peacekeeping missions to help commanders and planners make emotionally-, psychologically- and culturally aware decisions appropriate for the environments they operate in (Olsher2, abstract). This gives the user the advantage of avoiding knee-jerk and/or rash decisions that are not based on logical analysis.

As per claim 162, 
Neither Olsher nor Kudritskiy explicitly indicate “at least one of the at least one reasoning procedures generates at least one recommendation”.
However, Olsher2 discloses “at least one of the at least one reasoning procedures generates at least one recommendation” (recommendations, section 5.4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Olsher, Kudritskiy and Olsher2 because using the steps claimed would have given those skilled in the art the tools to improve the invention by clarifying and simulate others’ cultures and worldviews during peacekeeping missions to help commanders and planners make emotionally-, psychologically- and culturally aware decisions appropriate for the environments they operate in (Olsher2, abstract). This gives the user the advantage of avoiding knee-jerk and/or rash decisions that are not based on logical analysis.

As per claim 163, 
Neither Olsher nor Kudritskiy explicitly indicate “at least one of the at least one reasoning procedures selects one or more items from at least one set of items”.
However, Olsher2 discloses “at least one of the at least one reasoning procedures selects one or more items from at least one set of items” (reasoning are used to determine which model concepts are likely to be affected, section 7.2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Olsher, Kudritskiy and Olsher2 because using the steps claimed would have given those skilled in the art the tools to improve the invention by clarifying and simulate others’ cultures and worldviews during peacekeeping missions to help commanders and planners make emotionally-, psychologically- and culturally aware decisions appropriate for the environments they operate in (Olsher2, abstract). This gives the user the advantage of avoiding knee-jerk and/or rash decisions that are not based on logical analysis.

As per claim 164, 
Neither Olsher nor Kudritskiy explicitly indicate “at least one of the at least one reasoning procedures outputs at least one explanation derived from its processing”.
However, Olsher2 discloses “at least one of the at least one reasoning procedures outputs at least one explanation derived from its processing” (recommendations, section 5.4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Olsher, Kudritskiy and Olsher2 because using the steps claimed would have given those skilled in the art the tools to improve the invention by clarifying and simulate others’ cultures and worldviews during peacekeeping missions to help commanders and planners make emotionally-, psychologically- and culturally aware decisions appropriate for the environments they operate in (Olsher2, abstract). This gives the user the advantage of avoiding knee-jerk and/or rash decisions that are not based on logical analysis.

As per claim 165, 
Neither Olsher nor Kudritskiy explicitly indicate “at least one of the at least one reasoning procedures generates at least one controlled action with respect to the input information or reasoning substrate”.
However, Olsher2 discloses “at least one of the at least one reasoning procedures generates at least one controlled action with respect to the input information or reasoning substrate” (actions, sections 5.4&7.2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Olsher, Kudritskiy and Olsher2 because using the steps claimed would have given those skilled in the art the tools to improve the invention by clarifying and simulate others’ cultures and worldviews during peacekeeping missions to help commanders and planners make emotionally-, psychologically- and culturally aware decisions appropriate for the environments they operate in (Olsher2, abstract). This gives the user the advantage of avoiding knee-jerk and/or rash decisions that are not based on logical analysis.

As per claim 166, 
Neither Olsher nor Kudritskiy explicitly indicate “at least one of the at least one reasoning procedures simulates at least one aspect of the human mind”.
However, Olsher2 discloses “at least one of the at least one reasoning procedures simulates at least one aspect of the human mind” (simulation, section 7.2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Olsher, Kudritskiy and Olsher2 because using the steps claimed would have given those skilled in the art the tools to improve the invention by clarifying and simulate others’ cultures and worldviews during peacekeeping missions to help commanders and planners make emotionally-, psychologically- and culturally aware decisions appropriate for the environments they operate in (Olsher2, abstract). This gives the user the advantage of avoiding knee-jerk and/or rash decisions that are not based on logical analysis.

As per claim 167, 
Neither Olsher nor Kudritskiy explicitly indicate “at least some part of the input information concerns at least one item selected from the group of people, investing, currencies, countries, commodities, equities, assets, financial networks, human networks, social networks, and other holistically-related aspects of the foregoing”.
However, Olsher2 discloses “at least some part of the input information concerns at least one item selected from the group of people, investing, currencies, countries, commodities, equities, assets, financial networks, human networks, social networks, and other holistically-related aspects of the foregoing” (simulation process begins with user submission of queries containing contextual data, proposals, and details on what the user wishes the system to do, section 7.2; in the alternative, the input information is nonfunctional descriptive material and are not functionally involved in the steps recited. The type of information is not functionally related to steps claimed.   Thus, this descriptive material will not distinguish the claimed invention from the prior art in terms of patentability, see In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994). Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to input any type of information having any type of contentbecause such data does not functionally relate to the steps claimed and because the subjective interpretation of the data does not patentably distinguish the claimed invention).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Olsher, Kudritskiy and Olsher2 because using the steps claimed would have given those skilled in the art the tools to improve the invention by clarifying and simulate others’ cultures and worldviews during peacekeeping missions to help commanders and planners make emotionally-, psychologically- and culturally aware decisions appropriate for the environments they operate in (Olsher2, abstract). This gives the user the advantage of avoiding knee-jerk and/or rash decisions that are not based on logical analysis.

As per claim 168, Olsher teaches
at least some part of the output of the at least one reasoning procedure supports performing at least one item selected from the group of: discover ways to handle situations and changes, set expectations, explain, teach, understand, think, recommend, predict, simulate, explain, teach, feel, empathize, automate, discover, imagine, convince, persuade, match, plan, connect with other systems, connect with other people, share data, interoperate, collaborate, fuse, combine, change, change management, change creation, change facilitation, change execution, prevent, avoid, optimize, minimize, maximize, surveil, watch, observe, invest, protect, facilitate, predict the behavior of other systems, adapt to the actual or expected behavior of other systems, make useful inferences, communicate, undertake coordinated responses, control, manage, decide how to respond to situations, develop strategy, and execute. (results, section X; ‘output … supports’ indicates intended use; Minton v. Nat ’l Ass ’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003) “whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.” The following types of claim language may raise a question as to its limiting effect: (A) statements of intended use or field of use, including statements of purpose or intended use in the preamble, (B) "adapted to" or "adapted for" clauses, (C) "wherein" or "whereby" clauses, (D) contingent limitations, (E) printed matter, or (F) terms with associated functional language. This list of examples is not intended to be exhaustive. The determination of whether particular language is a limitation in a claim depends on the specific facts of the case. See MPEP 2111.04)

As per claim 169, Olsher teaches
at least some part of the output of the at least one reasoning procedure comprises a transformation of at least some part of the input information. (transforms cultural networks, section V.C., page 76, right column).

As per claim 170, Olsher teaches
at least some part of the output of the at least one reasoning procedure is directed to the simulation of at least one of the group of cyber systems, government, government systems, governmental systems, environmental systems, legal systems, pricing, trust, sales, emergence, emergent systems, discovery, semantic discovery, application discovery, product discovery, literature reference discovery, research discovery, research, research systems, invention, invention discovery, document discovery, digital twins, adaptation, software adaptation, system adaptation, loT, cloud, reality, augmented reality, virtual reality, analysis, system integration, Robotic Process Automation, embodiment, physical systems, bottom-up reasoning, bottom-up construal, holism, holistic reasoning, holistic construal, holistic worldbuilding, storytelling, story creation, physical control systems, conflict systems, explanation, causality, causal systems, control systems, process systems, chemical systems, defense systems, military systems, business systems, human systems, social systems, complex systems, health, therapy, therapies, drugs, medicine, drugs, quality of life support, medical systems, safety systems, dynamic systems, dynamic connectivity, analysis at varying levels of analysis, infrastructure, infrastructure systems, geospatial systems, learning, identifying learnable information, discovering learnable information, embodying learnable information, HCI, interfaces, aviation systems, real-world systems, misinformation, curating information, recommending information, assisting, semantic discovery, intuition, non-conscious reasoning, noise resistance, assistant systems, government systems, home automation systems, support systems, aide systems, processing, process support systems, best practices, business, business implementation, personal implementation, personal support systems, security systems, cognition, metacognition, metacognitive systems, cognitive systems, context, context-sensitivity, awareness, operation independent of ontologies, human input-independent operation, human intelligence- independent operation, human-independent operation, information extraction, situational awareness, crisis, crisis response, software, software development, computing, self-awareness, self-control, emotion, emotional systems, culture, art, creativity, creative systems, human artifacts, music, cultural systems,autonomous systems, semi-autonomous systems, human-on-the-loop systems, robots, robotic systems, drones, drone systems, airborne systems, subterranean systems, problem solving, natural language, surveillance systems, intelligence systems, prediction systems, aircraft systems, processing systems, reasoning systems, Artificial Intelligence (AI), Al systems, GOFAI, strong Al, General Al, genuine Al, explainable Al, true Al, intuitive Al, and financial systems. (results, section X; ‘output … directed to’ indicates intended use; Minton v. Nat ’l Ass ’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003) “whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.” The following types of claim language may raise a question as to its limiting effect: (A) statements of intended use or field of use, including statements of purpose or intended use in the preamble, (B) "adapted to" or "adapted for" clauses, (C) "wherein" or "whereby" clauses, (D) contingent limitations, (E) printed matter, or (F) terms with associated functional language. This list of examples is not intended to be exhaustive. The determination of whether particular language is a limitation in a claim depends on the specific facts of the case. See MPEP 2111.04)

As per claim 171, 
Neither Olsher nor Kudritskiy explicitly indicate “at least some part of the input information comprises information related to at least one of the group of people, software, systems, firewalls, vulnerabilities, assets, holistically-related aspects of cyber systems, and any object or entity that would be attached to cyber systems”.
However, Olsher2 discloses “at least some part of the input information comprises information related to at least one of the group of people, software, systems, firewalls, vulnerabilities, assets, holistically-related aspects of cyber systems, and any object or entity that would be attached to cyber systems” (simulation process begins with user submission of queries containing contextual data, proposals, and details on what the user wishes the system to do, section 7.2; in the alternative, the input information is nonfunctional descriptive material and are not functionally involved in the steps recited. The type of information is not functionally related to steps claimed.   Thus, this descriptive material will not distinguish the claimed invention from the prior art in terms of patentability, see In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994). Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to input any type of information having any type of contentbecause such data does not functionally relate to the steps claimed and because the subjective interpretation of the data does not patentably distinguish the claimed invention).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Olsher, Kudritskiy and Olsher2 because using the steps claimed would have given those skilled in the art the tools to improve the invention by clarifying and simulate others’ cultures and worldviews during peacekeeping missions to help commanders and planners make emotionally-, psychologically- and culturally aware decisions appropriate for the environments they operate in (Olsher2, abstract). This gives the user the advantage of avoiding knee-jerk and/or rash decisions that are not based on logical analysis.
 
As per claim 172, Olsher teaches
at least some part of the output of the at least one reasoning procedure is directed to simulation.(simulation, section IX)

As per claim 173, Olsher teaches
at least some part of the input information or some part of the output of the at least one reasoning procedure is directed to at least one of the group of a customer's satisfaction, profit generation, problem solving, product or service provision, decision making, situational awareness, psychological effects, real-world effects, business success, marketing considerations, personal preferences of customers, customization of offerings, potential recommendations, future predictions of needs, future predictions of desires, future predictions of events, psychological attributes of customers, potential business inquiries, and potential inquiries of customers. (results, section X; ‘output … directed to’ indicates intended use; Minton v. Nat ’l Ass ’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003) “whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.” The following types of claim language may raise a question as to its limiting effect: (A) statements of intended use or field of use, including statements of purpose or intended use in the preamble, (B) "adapted to" or "adapted for" clauses, (C) "wherein" or "whereby" clauses, (D) contingent limitations, (E) printed matter, or (F) terms with associated functional language. This list of examples is not intended to be exhaustive. The determination of whether particular language is a limitation in a claim depends on the specific facts of the case. See MPEP 2111.04)

As per claim 174, Olsher teaches
A computer-implemented method for converting input information into output information comprising: (see abstract)
[…] performing at least one computation involving atoms within the reasoning substrate, wherein an atom is defined as an embodiment embodying individual elements of information […] wherein the amount of semantic content represented within each individual atom is sufficiently small to facilitate at least one of the group of nuanced context-aware cause-effect computer-based reasoning […]. (simple elements or concepts in culture network, section III, page 75, left column; see figure 1; energy flows cause certain network regions to become more important, section V.I., page 77, right column; see also figure 1 and section IX with examples of energy flows and effects)
Olsher does not explicitly indicate “and the ability of the computer to reuse or reconfigure the at least one atom 'on-the-fly' as is useful in order to meet task demands in context”, “to configure a computer or to combine capabilities of the computer as required”, “in a medium”.
However, Kudritskiy discloses “and the ability of the computer to reuse or reconfigure the at least one atom 'on-the-fly' as is useful in order to meet task demands in context” (modify values of nodes in real-time, paragraph [0068]; try-and-see approach similar to how an animal may modify its behavior, paragraph [0082], where it is noted one of skill in the art would know that modifying behavior in such a way could help meet task demands), “to configure a computer or to combine capabilities of the computer as required” (paragraph [0106]), “in a medium” (paragraph [0032]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Olsher and Kudritskiy because using the steps claimed would have given those skilled in the art the tools to improve the invention by providing for viewing and modifying neural network components and connections in real-time to better test different scenarios or simulations (Kudritskiy, paragraph [0046]). This gives the user the advantage of not having to build entirely different scenarios or simulations but make modifications to existing models.
Neither Olsher nor Kudritskiy explicitly indicate “receiving input information to form a reasoning substrate, wherein the input information comprises at least one of data, knowledge, and configuration information […] for at least one task to be performed;”, “and; generating at least some part of the output information with reference to at least some part of the reasoning substrate”.
However, Olsher2 discloses “receiving input information to form a reasoning substrate, wherein the input information comprises at least one of data, knowledge, and configuration information […] for at least one task to be performed;”, “and; generating at least some part of the output information with reference to at least some part of the reasoning substrate” (simulation process begins with user submission of queries containing contextual data, proposals, and details on what the user wishes the system to do, section 7.2; recommendation with consideration of choice paths, section 5.4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Olsher, Kudritskiy and Olsher2 because using the steps claimed would have given those skilled in the art the tools to improve the invention by clarifying and simulate others’ cultures and worldviews during peacekeeping missions to help commanders and planners make emotionally-, psychologically- and culturally aware decisions appropriate for the environments they operate in (Olsher2, abstract). This gives the user the advantage of avoiding knee-jerk and/or rash decisions that are not based on logical analysis.

As per claim 175, Olsher teaches
[…], cause the method of claim 174 to be performed. (see rejection of claim 174, above)
Olsher does not explicitly indicate “A computer-readable storage medium that is not a transient signal, the computer-readable medium having stored thereon instructions that, when executed by a processor”.
However, Kudritskiy discloses “A computer-readable storage medium that is not a transient signal, the computer-readable medium having stored thereon instructions that, when executed by a processor” (paragraph [0034],[0106]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Olsher and Kudritskiy because using the steps claimed would have given those skilled in the art the tools to improve the invention by providing for viewing and modifying neural network components and connections in real-time to better test different scenarios or simulations (Kudritskiy, paragraph [0046]). This gives the user the advantage of not having to build entirely different scenarios or simulations but make modifications to existing models.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY A MORRISON whose telephone number is (571)272-7112.  The examiner can normally be reached on Monday - Friday, 8:00 am - 4:00 pm ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Trujillo can be reached on (571) 272-3677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Jay A Morrison/
Primary Examiner, Art Unit 2198